Exhibit 10.6

Execution Copy

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of May 15, 2006 and
entered into by and among J. CREW OPERATING CORP., a Delaware corporation (the
“Company”), J. CREW GROUP, INC., a Delaware corporation (“Holdings”, and
together with the Subsidiaries of the Company that become parties hereto from
time to time, the “Guarantors”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), in
its capacity as administrative agent for the holders of the Term Loan
Obligations (as defined below), including its successors and assigns from time
to time (the “Term Loan Administrative Agent”), and in its capacity as
collateral agent for the holders of the Term Loan Obligations, including its
successors and assigns from time to time (the “Term Loan Collateral Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), in its capacity as
administrative agent for the holders of the Revolving Credit Obligations (as
defined below), including its successors and assigns from time to time (the
“Revolving Credit Administrative Agent”) and in its capacity as collateral agent
for the holders of the Revolving Credit Obligations, including its successors
and assigns from time to time (the “Revolving Credit Collateral Agent”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Section 1 below.

RECITALS

The Company, the Guarantors, the lenders and agents party thereto, GSCP, as Term
Loan Joint Lead Arranger, Term Loan Joint Bookrunner, Term Loan Administrative
Agent and Term Loan Collateral Agent, Bear, Stearns & Co. Inc., as Term Loan
Joint Lead Arranger and Term Loan Joint Bookrunner, and Bears Stearns Corporate
Lending Inc., as Term Loan Syndication Agent, have entered into that Credit and
Guaranty Agreement dated as of the date hereof providing for a term loan (as
amended, restated, supplemented, modified, replaced or refinanced from time to
time, the “Term Loan Agreement”);

The Company, Holdings, J. Crew International, Inc. (“International”), the other
borrowers party thereto, the lenders and agents party thereto, and Wachovia
Capital Markets LLC, as Revolving Credit Sole Lead Arranger and Revolving Credit
Sole Lead Bookrunner, Wachovia, as Revolving Credit Administrative Agent,
Wachovia as Revolving Credit Collateral Agent, and Bank of America, N.A., as
Revolving Credit Syndication Agent entered into that Amended and Restated
Revolving Credit Agreement dated as of December 23, 2004 providing for a
revolving credit facility (as amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “Revolving Credit Agreement”);

Pursuant to (i) the Term Loan Agreement, Holdings has agreed to guaranty the
Term Loan Obligations (the “Term Loan Holdings Guaranty”) and Holdings and the
Company have agreed to cause certain current and future Subsidiaries to agree to
guaranty the Term Loan Obligations (the “Term Loan Subsidiary Guaranty”, and
together with the Term Loan Holdings Guaranty, the “Term Loan Guaranty”) and
(ii) the Guarantee dated as of December 23, 2004, Holdings, Madewell Inc. and J.
Crew International, Inc.



--------------------------------------------------------------------------------

have agreed to guaranty the Revolving Credit Obligations (the “Revolving Credit
Holdings Guaranty”) and Holdings and the Company have agreed to cause certain
current and future Subsidiaries to agree to guaranty the Revolving Credit
Obligations (the “Revolving Credit Subsidiary Guaranty”, and together with the
Revolving Credit Holdings Guaranty, the “Revolving Credit Guaranty”);

The Term Loan Documents and the Revolving Credit Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In order to induce the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Lenders to amend the Revolving
Credit Agreement and in order to induce the Term Loan Administrative Agent, the
Term Loan Collateral Agent and the Term Loan Lenders to enter into the Term Loan
Agreement, the Revolving Credit Collateral Agent, the Revolving Credit
Administrative Agent, the Term Loan Collateral Agent and the Term Loan
Administrative Agent have agreed to the relative priority of their respective
Liens on the Collateral and certain other rights, priorities and interests as
set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agents ” means the Revolving Credit Collateral Agent and/or the Term Loan
Collateral Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting either Revolving Credit Collateral or Term Loan
Collateral.

“Commodities Accounts” means all “commodity accounts” as defined in Article 9 of
the UCC.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Control Agreement” means any control agreement establishing the Term Loan
Collateral Agent’s or the Revolving Credit Collateral Agent’s “control” (within
the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with
respect to any Deposit Account, Commodities Account or Securities Account.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s, its Subsidiaries’ and any
Guarantor’s operations and not for speculative purposes.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit, including,
without limitation, all “deposit accounts” as defined in Article 9 of the UCC.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5 and subject to clause (b) of the
definition of the term Revolving Credit Obligations:

(a) the payment in full in cash of the principal of and interest (including
Post-Petition Interest) on all Indebtedness constituting Revolving Loan
Obligations;

 

3



--------------------------------------------------------------------------------

(b) the payment in full in cash of all other Revolving Credit Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

(c) the payment in full in cash collateral in respect of letters of credit,
banker’s acceptances or similar instruments arranged for under the Revolving
Credit Loan Documents in an amount equal to one hundred five (105%) percent of
the amount of such letters of credit, banker’s acceptance or similar instruments
(or at the option of Revolving Credit Collateral Agent, instead of such cash
collateral, the delivery to Revolving Credit Collateral Agent of a letter of
credit issued for the account of the Company or any Guarantor, in form and
substance reasonably satisfactory to Revolving Credit Collateral Agent, by an
issuer acceptable to Revolving Credit Collateral Agent and payable to Revolving
Credit Collateral Agent as beneficiary) and any other cash collateral to be
provided to Revolving Credit Collateral Agent under the terms of the Revolving
Credit Loan Documents; and

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations.

“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.5 and subject to clause (b) of the definition of
the term Term Loan Obligations:

(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest) on all Indebtedness constituting Term Loan Obligations;

(b) payment in full in cash of all other Term Loan Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than indemnification obligations for which no claim
or demand for payment, whether oral or written, has been made at such time); and

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Term Loan Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Enforcement” means, collectively or individually for one or both of the
Revolving Credit Collateral Agent and the Term Loan Collateral Agent, when a
Revolving Credit Default or Term Loan Default, as the case may be, has occurred
and is continuing, to repossess, or exercise any remedies with respect to, any
material amount of Collateral or commence the judicial enforcement of any of the
rights and remedies under the Revolving Credit Loan Documents, the Term Loan
Documents or under any applicable law, but in all cases excluding the imposition
of a default rate or late fee.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Term Loan Default has occurred and is continuing, by
either Revolving Credit Administrative Agent or Term Loan Administrative Agent
to the other

 

4



--------------------------------------------------------------------------------

announcing that an Enforcement Period has commenced, specifying the relevant
event of default, stating the current balance of the Revolving Credit
Obligations or the Term Loan Obligations, as the case may be, and requesting the
current balance of the Revolving Credit Obligations or the Term Loan
Obligations, as the case may be, owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
Revolving Credit Administrative Agent or Term Loan Administrative Agent of an
Enforcement Notice from the other until the earlier of (i) in the case of an
Enforcement Period commenced by Term Loan Administrative Agent, the Discharge of
Term Loan Obligations, (ii) in the case of an Enforcement Period commenced by
Revolving Credit Administrative Agent, the Discharge of Revolving Credit
Obligations, (iii) Revolving Credit Administrative Agent or Term Loan
Administrative Agent (as applicable) agrees in writing to terminate the
Enforcement Period, or (iv) the date on which the Revolving Credit Default or
the Term Loan Default that was the subject of the Enforcement Notice relating to
such Enforcement Period has been cured to the satisfaction of the Revolving
Credit Administrative Agent or the Term Loan Administrative Agent, as
applicable, or waived in writing by the Revolving Credit Administrative Agent or
Term Loan Administrative Agent, as applicable.

“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“Equipment Access Period” means for any item of Equipment for which the use of
such Equipment is necessary or desirable in connection with any Enforcement in
respect of any Revolving Credit Primary Collateral, the period, after the
commencement of an Enforcement Period, which begins on the day that Revolving
Credit Collateral Agent provides Term Loan Collateral Agent with the notice of
its election to request access pursuant to Section 3.4(b) below and ends on the
earlier of (i) the 80th day after the later of (x) the date upon which the
Revolving Credit Collateral Agent notifies the Term Loan Collateral Agent of the
desire of Revolving Credit Collateral Agent to exercise the access rights as to
such Equipment provided for in Section 3.4(b) and (y) the date upon which
Revolving Credit Collateral Agent obtains the ability to use such item of
Equipment following Enforcement (either such applicable date set forth in the
foregoing clause (x) or (y), the “Equipment Access Period Commencement Date”)
plus, in each case, such number of days, if any, after the Equipment Access
Period Commencement Date that the Revolving Credit Collateral Agent is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to Revolving Credit Primary Collateral, or (ii) the date on which all or
substantially all of the Revolving Credit Primary Collateral for which the use
of such Equipment is necessary or desirable is sold, collected or liquidated, or
(iii) the date on which the Discharge of Revolving Credit Obligations occurs or
(iv) the date on which the Revolving Credit Default that was the subject of the
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the Revolving Credit Collateral Agent, or waived in writing by
the Revolving Credit Collateral Agent.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, Holdings, International, each of the Guarantor
Subsidiaries and each other Person that has or may from time to time hereafter
execute and deliver a Term Loan Collateral Document or a Revolving Credit
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof).

“Guarantor Subsidiary” means each Guarantor (under and as defined in either the
Term Loan Agreement or the Revolving Credit Agreement) that is a Subsidiary of
Company.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Term Loan Agreement or the Revolving Credit Agreement,
as applicable.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

 

6



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned such term in Annex C.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement each of which is for the purpose of
hedging the interest rate exposure associated with Company’s, its Subsidiaries’
and each Guarantor’s operations and not for speculative purposes.

“International” has the meaning set forth in the Recitals to this Agreement.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Lender” means each Term Loan Lender and each Revolving Credit Lender.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the date hereof but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with an
Agent.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the, nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

“Mortgage Access Period” means for each parcel of Mortgaged Premises the period,
after the commencement of an Enforcement Period, which begins on the day that
Term Loan Collateral Agent provides Revolving Credit Collateral Agent with the
notice of its election to request access pursuant to Section 3.3(b) below and
ends on the earlier of (i) the 90th day after the later of (x) the date upon
which the Term Loan Collateral Agent notifies the Revolving Credit Collateral
Agent of the desire of Term Loan:Collateral Agent to exercise the access rights
as to such parcel of Mortgaged Premises provided for in Section 3.3(b) and
(y) the date upon which Term Loan Collateral Agent obtains the ability to use
such parcel of Mortgaged Premises following Enforcement (either such applicable
date set forth in the foregoing clause (x) or (y), the “Mortgage Access Period
Commencement Date”) plus, in each case, such number of days, if any, after the
Mortgage Access Period Commencement Date that Term Loan Collateral Agent is
stayed or otherwise prohibited by law or court order, or by the continuation of
any Equipment Access Period from exercising remedies with respect to Collateral
located on such Mortgaged Premises, or (ii) the date on which all or
substantially all of the Term Loan Primary Collateral located on such Mortgaged
Premises is sold, collected or liquidated, or (iii) the date on which the
Discharge of Term Loan Obligations occurs or (iv) the date on

 

7



--------------------------------------------------------------------------------

which the Term Loan Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
Term Loan Collateral Agent, or waived in writing by the Term Loan Collateral
Agent.

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Revolving Credit Mortgage.

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the Term Loan Claimholders, the Revolving
Credit Claimholders or any of them or their respective Affiliates under the Term
Loan Documents, the Revolving Credit Loan Documents or Hedge Agreements, whether
for principal, interest or payments for early termination of Interest Rate
Agreements, fees, expenses, indemnification or otherwise and all guarantees of
any of the foregoing.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Term Loan Agreement or the Revolving Credit Agreement, continue
to accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges cease to accrue
by operation of the Bankruptcy Law or other law and whether or not such
interest, fees, expenses and other charges are allowed or allowable under the
Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Revolving Credit Administrative Agent” has the meaning assigned to that term in
the Preamble of this Agreement.

“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

8



--------------------------------------------------------------------------------

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit.
Lenders and the agents under the Revolving Credit Loan Documents and any Lender
Counterparties that are Revolving Credit Lenders or Affiliates of Revolving
Credit Lenders, and that receive the benefit of the Liens granted to Revolving
Credit Collateral Agent under the terms of the Revolving Credit Loan Documents.

“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Revolving Credit Obligations.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.

“Revolving Credit Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Revolving Credit Commitments” means the “Revolving Credit Commitments” (as such
term is defined in the Revolving Credit Agreement).

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Loan Documents” means the Revolving Credit Agreement and the
Financing Agreements (as defined in the Revolving Credit Agreement) and each of
the other agreements, documents and instruments providing for or evidencing any
other Revolving Credit Obligation, and any other document or instrument executed
or delivered at any time in connection with any Revolving Credit Obligations,
including any intercreditor or joinder agreement among holders of Revolving
Credit Obligations to the extent such are effective at the relevant time, as
each may be amended, restated, supplemented, modified, renewed or extended from
time to time in accordance with the provisions of this Agreement.

“Revolving Credit Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Revolving
Credit Obligations or under which rights or remedies with respect to any such
Liens are governed.

 

9



--------------------------------------------------------------------------------

“Revolving Credit Obligations” means the following:

(a) all Obligations (including without limitation any Post-Petition Interest)
outstanding under the Revolving Credit Agreement and the other Revolving Credit
Loan Documents, including Hedge Agreements entered into with any Lender
Counterparty but only to the extent such Lender Counterparty is a Revolving
Credit Claimholder. “Revolving Credit Obligations” shall include all interest,
fees, expenses and other charges accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate in the case of interest, fees or charges specified in the relevant
Revolving Credit Loan Document whether or not the claim for such interest, fees
or charges is allowed as a claim in such Insolvency or Liquidation Proceeding.

(b) To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Loan Claimholders, receiver or similar Person or otherwise
required to be returned or repaid, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Revolving Credit Claimholders and the Term
Loan Claimholders, be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent that any interest, fees, expenses or other
charges (including, without limitation, Post-Petition Interest) to be paid
pursuant to the Revolving Credit Loan Documents are disallowed by order of any
court, including, without limitation, by order of a Bankruptcy Court in any
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including, without limitation, Post-Petition Interest) shall, as between the
Revolving Credit Claimholders and the Term Loan Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Revolving
Credit Obligations”.

(c) Notwithstanding the foregoing, if the sum of: (A) Indebtedness (as defined
in the Revolving Credit Agreement) constituting principal outstanding under the
Revolving Credit Agreement and the other Revolving Credit Loan Documents; plus
(B) the aggregate undrawn amount then available under any then outstanding
letters of credit issued under the Revolving Credit Agreement, is in excess of
the sum of $275,000,000 (the “Revolving Credit Cap Amount”), then that portion
of the principal amount of such Indebtedness (as defined in the Revolving Credit
Agreement) (and any interest thereon and any fees and expenses related thereto)
and such aggregate undrawn amount of letters of credit in excess of the
Revolving Credit Cap Amount shall not be included in Revolving Credit
Obligations.

“Revolving Credit Primary Collateral” means all “Collateral” as described in
Annex A; provided that, to the extent that identifiable proceeds of Term Loan
Primary Collateral are deposited or held in any Deposit Accounts or Securities
Accounts that constitute Revolving Credit Primary Collateral after an
Enforcement Notice, then (as provided in Section 3.5 below) such Collateral or
other identifiable proceeds shall be treated as Term Loan Primary Collateral.

 

10



--------------------------------------------------------------------------------

“Revolving Credit Sole Book Runner” means the “Sole Book Runner” under the
Revolving Credit Loan Documents.

“Revolving Credit Sole Lead Arranger” means the “Lead Arranger” under the
Revolving Credit Loan Documents.

“Revolving Credit Standstill Period” has the meaning set forth in
Section 3.2(a)(l).

“Revolving Credit Syndication Agent” has the meaning assigned to that term in
the Recitals to this Agreement.

“Securities” means any stock shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to;
purchase or acquire, any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Superior Lienholder” has the meaning assigned to that term in Section 5.4(f).

“Term Loan Administrative Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Term Loan Agreement” has the meaning assigned to that term in the Recitals to
this Agreement.

“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders and the agents under
the Term Loan Documents and any Lender Counterparties that are Term Loan Lenders
or Affiliates of Term Loan Lenders and that receive the benefit of the Liens
granted to Term Loan Collateral Agent under the terms of the Term Loan
Documents.

 

11



--------------------------------------------------------------------------------

“Term Loan Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Term Loan Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Term Loan Obligations.

“Term Loan Collateral Documents” means the Collateral Documents (as defined in
the Term Loan Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Term Loan Obligations or under
which rights or remedies with respect to such Liens are governed.

“Term Loan Default” means an “Event of Default” (as defined in the Term Loan
Agreement).

“Term Loan Documents” means the Term Loan Agreement and the Credit Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments providing for or evidencing any other Term Loan Obligation, and
any other document or instrument executed or delivered at any time in connection
with any Term Loan Obligations, including any intercreditor or joinder agreement
among holders of Term Loan Obligations, to the extent such are effective at the
relevant time, as each may be amended, restated, supplemented, modified, renewed
or extended from time to time in accordance with the provisions of this
Agreement.

“Term Loan Guaranty” has the meaning assigned to that term in the Recitals to
this Agreement.

“Term Loan Joint Book Runners” means the “Joint Bookrunners” under the Term Loan
Documents.

“Term Loan Joint Lead Arrangers” means the “Joint Lead Arrangers” under the Term
Loan Documents.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Documents.

“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Term Loan Obligations or
under which rights or remedies with respect to any such Liens are governed.

“Term Loan Obligations” means the following:

(a) all Obligations (including without limitation any Post-Petition Interest)
outstanding under the Term Loan Agreement and the other Term Loan Documents,

 

12



--------------------------------------------------------------------------------

including Hedge Agreements entered into with any Lender Counterparty but only to
the extent such Lender Counterparty is a Term Loan Claimholder. “Term Loan
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Term Loan Document whether or not the claim for
such interest, fees or charges is allowed as a claim in such Insolvency or
Liquidation Proceeding.

(b) To the extent any payment with respect to any Term Loan Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Revolving Credit Claimholders, receiver or similar Person or
otherwise required to be returned or repaid, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Term Loan Claimholders and the Revolving
Credit Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred. To the extent that any interest, fees, expenses or
other charges (including, without limitation, Post-Petition Interest) to be paid
pursuant to the Term Loan Documents are disallowed by order of any court,
including, without limitation, by order of a Bankruptcy Court in any Insolvency
or Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Term Loan
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Term Loan
Obligations”.

(c) Notwithstanding the foregoing, if the Indebtedness (as defined in the Term
Loan Agreement) constituting principal outstanding under the Term Loan Agreement
and the other Term Loan Documents is in excess of (x) in the event Company has
not exercised its option to obtain the Term Loan Incremental Advance (as defined
in the Term Loan Agreement), $313,500,000 or (y) in the event that Company has
exercised its option to obtain the Incremental Term Loan (as defined in the Term
Loan Agreement), $423,500,000 (the “Term Loan Cap Amount”), then that portion of
the principal amount of such Indebtedness (as defined in the Term Loan
Agreement) (and any interest thereon and any fees and expenses related thereto)
in excess of the Term Loan Cap Amount shall not be included in the Term Loan
Obligations.

“Term Loan Primary Collateral” means all “Collateral” as described in Annex B;
provided, however, that to the extent that identifiable proceeds of Revolving
Credit Primary Collateral are deposited or held in any Deposit Accounts or
Securities Accounts that constitute Term Loan Primary Collateral, then (as
provided in Section 3.5 below) such Collateral or other identifiable proceeds
shall be treated as Revolving Credit Primary Collateral.

“Term Loan Standstill Period” has the meaning set forth in Section 3.2(a)(1).

 

13



--------------------------------------------------------------------------------

“Term Loan Syndication Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“Third Parties” has the meaning assigned to that term in Section 5.4(f).

“Third Party Agreements” has the meaning assigned to that term in
Section 5.4(f).

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) all references to terms defined in the UCC shall have the meaning ascribed
to them therein (unless otherwise specifically defined herein); and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Term Loan Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the

 

14



--------------------------------------------------------------------------------

Revolving Credit Obligations or Term Loan Obligations or any other circumstance
whatsoever, the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders and the Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders hereby agree that:

(a) any Lien of the Revolving Credit Collateral Agent on the Revolving Credit
Primary Collateral, whether now or hereafter held by or on behalf of the
Revolving Credit Collateral Agent or any Revolving Credit Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law (pursuant to a judgment or otherwise),
subrogation or otherwise, shall be senior in all respects and prior to all Liens
on the Revolving Credit Primary, Collateral securing any Term Loan Obligations;
and

(b) any Lien of the Term Loan Collateral Agent on the Term Loan Primary
Collateral, whether now or hereafter held by or on behalf of the Term Loan
Collateral Agent, any Term Loan Claimholders or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law (pursuant to a judgment or otherwise), subrogation or otherwise, shall be
senior in all respects to all Liens on the Term Loan Primary Collateral securing
any Revolving Credit Obligations.

2.2 Prohibition on Contesting Liens. Each of the Term Loan Collateral Agent, for
itself and on behalf of each Term Loan Claimholder, and the Revolving Credit
Collateral Agent, for itself and on behalf of each Revolving Credit Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the Revolving Credit Claimholders or any
of the Term Loan Claimholders in the Collateral, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of either Agent or any Revolving Credit Claimholder or Term
Loan Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.1, 3.1 and 3.2.

2.3 No New Liens. So long as the Discharge of Revolving Credit Obligations and
the Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree that neither
the Company nor any other Grantor shall:

(a) grant or permit any additional Liens on any asset or property to secure any
Term Loan Obligation unless (i) it has granted or concurrently grants a Lien on
such asset or property to secure the Revolving Credit Obligations or
(ii) otherwise as permitted in accordance with Section 6.3; or

(b) grant or permit any additional Liens on any asset or property to secure any
Revolving Credit Obligations unless (i) it has granted or concurrently grants a
Lien on such asset or property to secure the Term Loan Obligations or
(ii) otherwise as permitted in accordance with Section 6.3.

 

15



--------------------------------------------------------------------------------

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the Revolving Credit Collateral Agent,
on behalf of the Revolving Credit Claimholders and the Term Loan Collateral
Agent, on behalf of Term Loan Claimholders, agree that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that, subject to the relative priorities described herein or permitted
hereby, the Revolving Credit Collateral and the Term Loan Collateral be
identical (it being expressly understood and agreed that none of the Revolving
Credit Claimholders and none of the Term Loan Claimholders make any
representation, warranty or agreement to any other party hereto as to whether
the Revolving Credit Collateral and the Term Loan Collateral are identical). In
furtherance of the foregoing and of Section 8.8, the parties hereto agree,
subject to the other provisions of this Agreement, upon request by the Revolving
Credit Collateral Agent or the Term Loan Collateral Agent, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the specific items included in the Revolving Credit
Collateral and the Term Loan Collateral and the steps taken to perfect their
respective Liens thereon and the identity of the respective parties obligated
under the Revolving Credit Loan Documents and the Term Loan Documents.

SECTION 3. Enforcement.

3.1 Exercise of Remedies – Restrictions on Term Loan Collateral Agent.

(a) Until (i) the Discharge of Revolving Credit Obligations has occurred and
(ii) the Revolving Credit Agreement is no longer in effect, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Term Loan Collateral Agent and the Term Loan Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Credit Primary Collateral (including the exercise of any right of
setoff, notification of account debtors or any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Term Loan Collateral Agent or any
Term Loan Claimholder is a party) or institute any action of proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Term Loan Collateral Agent may exercise the rights
provided for in Section 3.3 (with respect to any Mortgage Access Period) and may
exercise any or all such other rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (i) the date on which the
Term Loan Collateral Agent

 

16



--------------------------------------------------------------------------------

declared the existence of a Term Loan Default and demanded the repayment of all
the principal amount of any Term Loan Obligations; and (ii) the date on which
the Revolving Credit Collateral Agent received notice from the Term Loan
Collateral Agent of such declaration of a Term Loan Default and demand for
payment (the “Term Loan Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Term Loan
Collateral Agent or any Term Loan Claimholder exercise any rights or remedies
(other than those under Section 3.3) with respect to the Revolving Credit
Primary Collateral (unless (i) the final step triggering the “one action rule”
or any similar legal provision in any applicable state has occurred and (ii) the
applicable Term Loan Claimholder has provided written notice to the Revolving
Credit Collateral Agent no later than five days prior to the commencement of
such final step of its exercise of any rights or remedies permitted hereunder)
if, notwithstanding the expiration of the Term Loan Standstill Period, the
Revolving Credit Collateral Agent or Revolving Credit Claimholders shall have
commenced and be diligently pursuing the exercise or their rights or remedies
with respect to all or any material portion of such Collateral or in any event
as to any specific assets constituting Revolving Credit Primary Collateral as to
which Revolving Credit Collateral Agent has commenced and is diligently pursuing
such rights or remedies (and to the extent that Revolving Credit Collateral
Agent or Revolving Credit Claimholders shall have commenced such action as to
such specific assets after the end of the Term Loan Standstill Period, Revolving
Credit Collateral Agent or Revolving Credit Claimholders shall have provided at
least three Business Days’ prior notice of such exercise to the Term Loan
Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder or any other exercise by the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder of any rights and remedies relating to the
Revolving Credit Primary Collateral, whether under the Revolving Credit Loan
Documents or otherwise; and

(3) subject to their rights under clause (a)(l) above and except as may be
permitted in Section 3.1 (c), will not object to the forbearance by the
Revolving Credit Collateral Agent or any of the Revolving Credit Claimholders
from bringing or pursuing any Enforcement;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Term Loan Obligations of the Term Loan Claimholders shall
attach to the proceeds thereof subject to the relative priorities described in
Section 2.

(b) Until (i) the Discharge of Revolving Credit Obligations has occurred and
(ii) the Revolving Credit Agreement is no longer in effect, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their

 

17



--------------------------------------------------------------------------------

debt) and, in connection therewith (including voluntary Dispositions of
Revolving Credit Primary Collateral by the respective Grantors after a Revolving
Credit Default) make determinations regarding the release, disposition, or
restrictions with respect to the Revolving Credit Primary Collateral without any
consultation with or the consent of the Term Loan Collateral Agent or any Term
Loan Claimholder; provided, however, that the Lien securing the Term Loan
Obligations shall remain on the proceeds (other than those properly applied to
the Revolving Credit Obligations) of such Collateral released or disposed of
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the Revolving Credit Primary Collateral, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders may
enforce the provisions of the Revolving Credit Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
the Revolving Credit Primary Collateral upon foreclosure, to incur expenses in
connection with such sale or other disposition, and to exercise all the rights
and remedies of a secured creditor under the UCC and of a secured creditor under
the Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Term Loan Collateral Agent and any Term
Loan Claimholder may:

(1) file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action as is required in order to create, perfect, preserve or
protect its Lien on any of the Collateral, but not enforce its Lien or otherwise
exercise any rights or remedies with respect to any Revolving Credit Primary
Collateral upon a default or event of default or take any action that would be
adverse to the Liens of Revolving Credit Collateral Agent or interfere with the
exercise by Revolving Credit Collateral Agent of its rights or remedies with
respect to the Revolving Credit Primary Collateral or otherwise adverse to the
priority status of the Liens on the Revolving Credit Primary Collateral, or the
rights of the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders to exercise remedies in respect thereof or otherwise prohibited
hereunder;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Claimholders, including any claims secured by the Revolving Credit Primary
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with the terms of this Agreement;

 

18



--------------------------------------------------------------------------------

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Loan Obligations and
the Term Loan Primary Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Term Loan Standstill Period to the extent permitted
by Section 3.1 (a)(l); provided that until the Discharge of Revolving Credit
Obligations, the proceeds of any Revolving Credit Primary Collateral are
delivered to the Revolving Credit Collateral Agent for application to the
Revolving Credit Obligations in accordance with Sections 4.1 and 4.2.

The Term Loan Collateral Agent, on behalf of itself, and the Term Loan
Claimholders, agrees that it will not take or receive any Revolving Credit
Primary Collateral or any proceeds of such Collateral in connection with the
exercise of any right or remedy (including set-off or notification of account
debtors) with respect to any such Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Revolving Credit Obligations has occurred,
except as expressly provided in Sections 3.l(a),6.3(c)(l) and this
Section 3.1(c), the sole right of the Term Loan Collateral Agent and the Term
Loan Claimholders with respect to the Revolving Credit Primary Collateral is to
hold a Lien on such Collateral pursuant to the Term Loan Collateral Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the-Discharge of Revolving Credit Obligations
has occurred. Notwithstanding any provision of this Agreement to the contrary,
until the Discharge of Revolving Credit Obligations, all proceeds of Revolving
Credit Primary Collateral, from whatever source, and whether resulting from the
exercise of remedies or otherwise, shall be delivered to the Revolving Credit
Collateral Agent and applied in accordance with Sections 4.1 and 4.2, and the
Term Loan Collateral Agent and Term Loan Claimholders shall have no rights with
respect to such proceeds other than as set forth in the immediately preceding
sentence (and which such rights with respect to such proceeds shall be
extinguished upon the application of such proceeds to the payment of the
Revolving Credit Obligations in accordance with Section 4.1).

(d) Subject to Sections 3.l(a) and (c) and Section 6.3(c)(l):

(1) the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, agrees that the Term Loan Collateral Agent and the Term Loan
Claimholders will not take any action that would hinder any exercise of remedies
under the Revolving Credit Loan Documents or that is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Revolving Credit Primary Collateral, whether by foreclosure or otherwise;

(2) the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, hereby waives any and all rights it or the Term Loan Claimholders
may have as a junior lien creditor or otherwise to object to the manner

 

19



--------------------------------------------------------------------------------

in which the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders seek to enforce or collect the Revolving Credit Obligations or the
Liens securing the Revolving Credit Obligations granted in any of the Revolving
Credit Loan Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the
Revolving Credit Collateral Agent or Revolving Credit Claimholders is adverse to
the interest of the Term Loan Claimholders; and

(3) the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Term Loan Collateral
Documents or any other Term Loan Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders with respect to the
Revolving Credit Primary Collateral as set forth in this Agreement and the
Revolving Credit Loan Documents.

(e) Except as otherwise specifically set forth in Sections 3.1 (a) and (d) and
3.5, the Term Loan Collateral Agent and the Term Loan Claimholders may exercise
rights and remedies as unsecured creditors against any Grantor and may exercise
rights and remedies with respect to the Term Loan Primary Collateral, in each
case, in accordance with the terms of the Term Loan Documents and applicable
law; provided, however, that in the event that any Term Loan Claimholder becomes
a judgment Lien, creditor in respect of Revolving Credit Primary Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Term Loan Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Revolving Credit
Obligations) as the other Liens securing the Term Loan Obligations are subject
to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Term Loan
Collateral Agent or any Term Loan Claimholders of the required payments of
interest, principal and other amounts owed in respect of the Term Loan
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Loan Collateral Agent or any Term Loan Claimholders of
rights or remedies as a secured creditor (including set-off or notification of
account debtors) or enforcement in contravention of this Agreement of any Lien
held by any of them and except as otherwise provided in Section 4.1 of this
Agreement. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders may have against the Grantors under the Revolving Credit Loan
Documents.

 

20



--------------------------------------------------------------------------------

3.2 Exercise of Remedies – Restrictions on Revolving Credit Collateral Agent.

(a) Until (i) the Discharge of Term Loan Obligations has occurred and (ii) the
Term Loan Agreement is no long in effect, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Term Loan Primary Collateral (including the exercise of any right of setoff,
notification of account debtors or any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder is a party) or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Revolving Credit Collateral Agent may exercise the
rights provided for in Section 3.4 (with respect to any Equipment Access Period)
and may exercise any or all such other rights or remedies after the passage of a
period of at least 180 days has elapsed since the later of: (i) the date on
which the Revolving Credit Collateral Agent declared the existence of any
Revolving Credit Default and demanded the repayment of all the principal amount
of any Revolving Credit Obligations; and (ii) the date on which the Term Loan
Collateral Agent received notice from the Revolving Credit Collateral Agent of
such declaration of a Revolving Credit Default and demand for payment, (the
“Revolving Credit Standstill Period”); provided, further, however, that
notwithstanding, anything herein to the contrary, in no event shall the
Revolving Credit Collateral Agent or any Revolving Credit Claimholder exercise
any rights or remedies (other than those under Section 3.3) with respect to the
Term Loan Primary Collateral (unless (i) the final step triggering the “one
action rule” or any similar legal provision in any applicable state has occurred
and (ii) the applicable Revolving Credit Claimholder has provided written notice
to the Term Loan Collateral Agent no later than five days prior to the
commencement of such final step of its exercise of any rights or remedies
permitted hereunder) if, notwithstanding the expiration of the Revolving Credit
Standstill Period, the Term Loan Collateral Agent or Term Loan Claimholders
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral or in
any event as to any specific assets constituting Term Loan Primary Collateral as
to which Term Loan Collateral Agent has commenced and is diligently pursuing
such rights or remedies (and to the extent that Term Loan Collateral Agent or
Term Loan Claimholders shall have commenced such action as to such specific
assets after the end of the Revolving Credit Standstill Period, Term Loan
Collateral Agent or Term Loan Claimholders shall have provided at least three
Business Days’ prior notice of such exercise to the Revolving Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Term Loan Collateral Agent or any Term Loan Claimholder or any
other exercise by the Term Loan Collateral Agent or any Term Loan Claimholder of
any rights and remedies relating to the Term Loan Primary Collateral, whether
under the Term Loan Documents or otherwise; and

(3) subject to their rights under clause (a)(l) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the Term Loan
Collateral Agent or the Term Loan Claimholders from bringing or pursuing any
Enforcement;

 

21



--------------------------------------------------------------------------------

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Revolving Credit Obligations of the Revolving Credit Claimholders
shall attach to the proceeds thereof subject to the relative priorities
described in Section 2.

(b) Until (i) the Discharge of Term Loan Obligations has occurred and (ii) the
Term Loan Agreement is no long in effect, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the Term
Loan Collateral Agent and the Term Loan Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and, in connection therewith (including voluntary Dispositions of
Term Loan Primary Collateral by the respective Grantors after a Term Loan
Default) make determinations regarding the release, disposition, or restrictions
with respect to the Term Loan Primary Collateral without any consultation with
or the consent of the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder; provided; however, that the Lien securing the Revolving Credit
Obligations shall remain on the proceeds (other than those properly applied to
the Term Loan Obligations) of such Collateral released or disposed of subject to
the relative priorities described in Section 2. In exercising rights and
remedies with respect to the Term Loan Primary Collateral, the Term Loan
Collateral Agent and the Term Loan Claimholders may enforce the provisions of
the Term Loan Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of the Term Loan Primary Collateral upon
foreclosure, to incur expenses in connection with such sale or other
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.

(c) Notwithstanding the foregoing, the Revolving Credit Collateral Agent and any
Revolving Credit Claimholder may:

(1) file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2) take any action as is required in order to create, perfect, preserve or
protect its Lien on any of the Collateral, but not enforce its Lien or otherwise
exercise any rights or remedies with respect to any Term Loan Primary Collateral
upon a default or event of default or take any action that would be adverse to
the Liens of Term Loan Collateral Agent or interfere with the exercise by Term
Loan Collateral Agent of its rights or remedies with respect to the Term Loan
Primary Collateral or otherwise adverse to the priority status of the Liens on
the Term Loan Primary Collateral, or the rights of the Term Loan Collateral
Agent or any of the Term Loan Claimholders to exercise remedies in respect
thereof or otherwise prohibited hereunder;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by

 

22



--------------------------------------------------------------------------------

any person objecting to or otherwise seeking the disallowance of the claims of
the Revolving Credit Claimholders, including any claims secured by the Term Loan
Primary Collateral, if any, in each case in accordance with the terms of this
Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non- bankruptcy law, in
each case not inconsistent with the terms of this Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Revolving Credit
Obligations and the Revolving Credit Primary Collateral; and

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(l); provided that until the Discharge of Term Loan
Obligations, the proceeds of any Term Loan Primary Collateral are delivered to
the Term Loan Collateral Agent for application to the Term Loan Obligations in
accordance with Sections 4.1 and 4.2.

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will not take or receive any Term Loan
Primary Collateral or any proceeds of such Collateral in connection with the
exercise of any right or remedy (including set-off notification of account
debtors) with respect to any such Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Term Loan Obligations has occurred, except as
expressly provided in Sections 3.2(a), 3.3, 6.3(c)(2) and this Section 3.2(c),
the sole right of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders with respect to the Term Loan Primary Collateral is to hold a Lien
on such Collateral pursuant to the Revolving Credit Collateral Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Term Loan Obligations has occurred.
Notwithstanding any provision of this Agreement to the contrary, until the
Discharge of Term Loan Obligations, all proceeds of Term Loan Primary
Collateral, from whatever source, and whether resulting from the exercise of
remedies or otherwise, shall be delivered to the Term Loan Collateral Agent and
applied in accordance with Sections 4.1 and 4.2, and the Revolving Credit
Collateral Agent and Revolving Credit Claimholders shall have no rights with
respect to such proceeds other than as set forth in the immediately preceding
sentence (and which such rights with respect to such proceeds shall be
extinguished upon the application of such proceeds to the payment of the Term
Loan Obligations in accordance with Section 4.1).

(d) Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, agrees that the Revolving Credit

 

23



--------------------------------------------------------------------------------

Collateral Agent and the Revolving Credit Claimholders will not take any action
that would hinder any exercise of remedies under the Term Loan Documents or that
is otherwise prohibited hereunder, including any sale, lease, exchange, transfer
or other disposition of the Term Loan Primary Collateral, whether by foreclosure
or otherwise;

(2) the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor or otherwise to
object to the manner in which the Term Loan Collateral Agent or the Term Loan
Claimholders seek to enforce or collect the Term Loan Obligations or the Liens
securing the Term Loan Obligations granted in any of the Term Loan Documents or
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the Term Loan Collateral Agent or Term Loan
Claimholders is adverse to the interest of the Revolving Credit Claimholders;
and

(3) the Revolving Credit Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Revolving Credit Collateral
Documents or any other Revolving Credit Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Term Loan Collateral Agent or the Term Loan Claimholders with respect to the
Term Loan Primary Collateral as set forth in this Agreement and the Term Loan
Documents.

(e) Except as otherwise specifically set forth in Sections 3.2(a) and (d) and
3.5, the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
may exercise rights and remedies as unsecured creditors against any Grantor and
may exercise rights and remedies with respect to the Revolving Credit Primary
Collateral, in each case, in accordance with the terms of the Revolving Credit
Loan Documents and applicable law; provided, however, that in the event that any
Revolving Credit Claimholder becomes a judgment Lien creditor in respect of Term
Loan Primary Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Revolving Credit Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Term Loan Obligations) as the other Liens securing
the Revolving Credit Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders of the required payments
of interest, principal and other amounts owed in respect of the Revolving Credit
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders of rights or remedies as a secured creditor (including set-off) or
enforcement in contravention of this Agreement of any Lien held by any of them
and except as otherwise provided in Section 4.1 of this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
Term Loan Collateral Agent or the Term Loan Claimholders may have against the
Grantors under the Tern Loan Documents.

 

24



--------------------------------------------------------------------------------

3.3 Exercise of Remedies – Collateral Access Rights.

(a) The Revolving Credit Collateral Agent and Term Loan Collateral Agent agree
not to commence Enforcement until an Enforcement Notice has been given to the
other Agent. Subject to the provisions of Sections 3.1 and 3.2 above, either
Agent may join in any judicial proceedings commenced by the other Agent to
enforce Liens on the Collateral, provided that neither Agent, nor the Revolving
Credit Claimholders or Term Loan Claimholders, as the case may be, shall
interfere with the Enforcement actions of the other with respect to Collateral
in which such party has the priority Lien in accordance herewith.

(b) If the Revolving Credit Collateral Agent, or any agent or representative of
the Revolving. Credit Collateral Agent, or any receiver, shall obtain possession
or physical control of any parcel of the Mortgaged Premises, the Revolving
Credit Collateral Agent shall promptly notify the Term Loan Collateral Agent of
that fact and the Term Loan Collateral Agent shall, within ten (10) Business
Days thereafter, notify the Revolving Credit Collateral Agent as to whether the
Term Loan Collateral Agent desires to exercise access rights under this
Agreement as to such parcel of the Mortgaged Premises, at which time the parties
shall confer in good faith to coordinate with respect to the Term Loan
Collateral Agent’s exercise of such access rights. Access rights may apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Mortgage Access Period may apply to each such property.

(c) Upon delivery of notice to the Revolving Credit Collateral. Agent as
provided in Section 3.3(b), the Mortgage Access Period shall commence for the
subject parcel of Mortgaged Premises. During the Mortgage Access Period as to
any parcel of such Mortgaged Premises, the Term Loan Collateral Agent and its
agents, representatives and designees shall have a non-exclusive right to have
access to, and a rent free right to use, the parcel of the Mortgaged Premises
for the purpose of arranging for and effecting the sale or other disposition of
Term Loan Primary Collateral, including the production, completion, packaging
and other preparation of such Term Loan Primary Collateral for sale or other
disposition. During any such Mortgage Access Period, the Term Loan Collateral
Agent and its representatives (and persons employed on their behalf) may
continue to operate, service, maintain, process and sell the Term Loan Primary
Collateral, as well as to engage in bulk sales of Term Loan Primary Collateral.
Term Loan Collateral Agent shall take proper care of any Revolving Credit
Primary Collateral that is used by Term Loan Collateral Agent during the
Mortgage Access Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by Term Loan Collateral Agent or its agents, representatives or
and Term Loan Collateral Agent shall comply with all applicable laws in
connection with its use or occupancy of any of the Revolving Credit Primary
Collateral. The Term Loan Collateral Agent and the Term Loan Claimholders shall
indemnify and hold harmless the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders for any injury or damage to Persons or property
caused by the acts or omissions of Persons under its control. The Term Loan
Collateral Agent and the Revolving Credit Collateral Agent shall cooperate and
use reasonable efforts to ensure that their activities during the Mortgage
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of the Revolving Credit
Collateral Agent to show the Revolving Credit Primary Collateral to prospective
purchasers and to ready the Revolving Credit Primary Collateral for sale.

 

25



--------------------------------------------------------------------------------

(d) If any order or injunction is issued or stay is granted which prohibits the
Term Loan Collateral Agent from exercising its rights hereunder as to a parcel
of the Mortgaged Premises, then at the Term Loan Collateral Agent’s option, the
Mortgage Access Period granted to the Term Loan Collateral Agent under this
Section 3.3 for such parcel shall be stayed as to such parcel during the period
of such prohibition and shall continue thereafter as to such parcel for the
number of days remaining as required under this Section 3.3. If the Revolving
Credit Collateral Agent shall foreclose or otherwise sell any of the Revolving
Credit Primary Collateral, the Revolving Credit Collateral Agent will notify the
buyer thereof of the existence of this Agreement and that the buyer is acquiring
the Revolving Credit Primary Collateral subject to the terms of this Agreement
to the extent applicable.

(e) The Grantors hereby agree with the Agents that the Term Loan Collateral
Agent shall have access, during the Mortgage Access Period, as described herein
and each such Grantor that owns any of the Mortgaged Premises grants a
non-exclusive easement in gross over its property to permit the uses by the Term
Loan Collateral Agent contemplated by this Section 3.3. The Revolving Credit
Collateral Agent consents to such easement and to the recordation of a
collateral access easement agreement, in form and substance reasonably
acceptable to the Revolving Credit Collateral Agent, in the relevant real estate
records with respect to each parcel of Real Estate that is now or hereafter
subject to a Revolving Credit Mortgage. The Term Loan Collateral Agent agrees
that upon either a Discharge of Term Loan Obligations or the expiration of the
final Mortgage Access Period with respect to any parcel of property covered by a
Revolving Credit Mortgage, it shall, upon request, execute and deliver to the
Revolving Credit Collateral Agent, or if a Discharge of Revolving Credit
Obligations has occurred, to the respective Grantor, such documentation, in
recordable form, as may reasonably be requested to terminate any and all rights
with respect to such Mortgage Access Periods.

3.4 Exercise of Remedies – Intellectual Property Rights/Access to Information.

(a) The Term Loan Collateral Agent and each Grantor hereby grants (to the full
extent of their respective rights and interests) the Revolving Credit Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use, upon the occurrence and during the
continuation of a Revolving Credit Default, all of the Term Loan Primary
Collateral constituting Intellectual Property, to complete the sale of
inventory, the collection of accounts of other realization on any Revolving
Credit Primary Collateral and (b) a royalty free non-exclusive license (which
will be binding on any successor or assignee of the Intellectual Property) to
use any and all Intellectual Property at any time in connection with its
realization on any Revolving Credit Primary Collateral; provided, however, the
royalty free, rent free non-exclusive license and lease granted in clause
(a) shall immediately expire upon the sale, lease, transfer or other disposition
of such inventory, the collection of all accounts and the realization on any
other Revolving Credit Primary Collateral for which such Intellectual Property
is necessary or

 

26



--------------------------------------------------------------------------------

desirable. Notwithstanding anything to the contrary contained herein, any
purchaser or assignee of Revolving Credit Primary Collateral pursuant to the
exercise by Revolving Credit Collateral Agent of any of its rights or remedies
with respect thereto shall have the right to sell or otherwise dispose of any
such Revolving Credit Primary Collateral to which any such Intellectual Property
is affixed.

(b) If the Term Loan Collateral Agent, or any agent or representative of the
Term Loan Collateral Agent, or any receiver, shall obtain possession or physical
control of any Equipment for which the use of such Equipment is necessary or
desirable in connection with any Enforcement in respect of any Revolving Credit
Primary Collateral, the Term Loan Collateral Agent shall promptly notify the
Revolving Credit Collateral Agent of that fact and the Revolving Credit
Collateral Agent shall, within ten, (10) Business Days thereafter, notify the
Term Loan Collateral Agent as to whether the Revolving Credit Collateral Agent
desires to exercise access and use rights under this Agreement as to such item
of Equipment, at which time the parties shall confer in good faith to coordinate
with respect to the Revolving Credit Collateral Agent’s exercise of such access
rights. Access rights may apply to differing items of Equipment at differing
times, in which case, a differing Equipment Access Period may apply to each such
property.

(c) Upon delivery of notice to the Term Loan Collateral Agent as provided in
Section 3.4(b), the Equipment Access Period shall commence for the subject
Equipment. During the Equipment Access Period for any such Equipment, the
Revolving Credit Collateral Agent and its agents, representatives and designees
shall have a non-exclusive right to have access to, and a rent free right to
use, such Equipment for the purpose of arranging for and effecting the sale or
other disposition of Revolving Credit Primary Collateral. During any such
Equipment Access Period, the Revolving Credit Collateral Agent and its
representatives (and persons employed on their behalf) may continue to operate,
service, maintain, process and sell the Revolving Credit Primary Collateral, as
well as to engage in bulk sales of Revolving Credit Primary Collateral.
Revolving Credit Collateral Agent shall take proper care of the Equipment that
is used by Revolving Credit Collateral Agent during the Equipment Access Period
with respect thereto and repair and replace any damage (ordinary wear-and-tear
excepted) caused by Revolving Credit Collateral Agent or its agents,
representatives or designees and Revolving Credit Collateral Agent shall comply
with all applicable laws in connection with its use of any of the Term Loan
Primary Collateral. The Revolving Credit Collateral Agent and the Revolving
Credit Claimholders shall indemnify and hold harmless the Term Loan Collateral
Agent and the Term Loan Claimholders for any injury or damage to Persons or
property caused by the acts or omissions of it or Persons under its control. The
Revolving Credit Collateral Agent and the Term Loan Collateral Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Equipment Access Period as described above do not interfere materially with the
activities of the other as described above, including the right of the Term Loan
Collateral Agent to show the Term Loan Primary Collateral to prospective
purchasers and to ready the Term Loan Primary Collateral for sale.

(d) If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Collateral Agent from exercising any of its rights hereunder at
to

 

27



--------------------------------------------------------------------------------

Revolving Credit Primary Collateral for which the use of any Equipment is
necessary or desirable in connection with any Enforcement in respect of such
Revolving Credit Primary Collateral, then at the Revolving Credit Collateral
Agent’s option, the Equipment Access Period granted to the Revolving Credit
Collateral Agent under this Section 3.4 with respect to such Equipment shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.4. If the Term
Loan Collateral Agent shall foreclose or otherwise sell any of the Term Loan
Primary Collateral, the Term Loan Collateral Agent will notify the buyer thereof
of the existence of this Agreement and that the buyer is acquiring the Term Loan
Primary Collateral subject to the terms of this Agreement.

3.5 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, acknowledges and agrees that, to the extent the Term Loan
Collateral Agent or any Term Loan Claimholder exercises its rights of setoff
against any Grantor’s Deposit Accounts or Securities Accounts that constitute
Revolving Credit Primary Collateral, the amount of such setoff shall be deemed
to be the Revolving Credit Primary Collateral to be held and distributed
pursuant to Section 4.3: provided, however that the foregoing shall not apply to
any setoff by Term Loan Collateral Agent against any Term Loan Primary
Collateral to the extent applied to payment of Term Loan Obligations.

(b) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, acknowledges and agrees that, to the extent the
Revolving Credit Collateral Agent or any Revolving Credit Claimholders exercises
its rights of setoff against any Grantor’s Deposit Accounts or Securities
Accounts that constitute Term Loan Primary Collateral, the amount of such setoff
shall be deemed to be the Term Loan Primary Collateral to be held and
distributed pursuant to Section 4.3; provided, however that the foregoing shall
not apply to any setoff by Revolving Credit Collateral Agent against any
Revolving Credit Primary Collateral to the extent applied to payment of
Revolving Credit Obligations.

(c) Without prejudice to Sections 4.1 and 4.2, Term Loan Collateral Agent, for
itself and on behalf of the Term Loan Claimholders, also agrees that in the
event that any funds that are deposited in an account which is both (i) subject
to a Control Agreement and (ii) constitutes Revolving Credit Primary Collateral
are then applied to the Revolving Credit Obligations, such funds shall be
treated as Revolving Credit Primary Collateral and, unless the Revolving Credit
Collateral Agent has actual knowledge to the contrary, any claim that such funds
are proceeds of or otherwise constitute Term Loan Primary Collateral are, prior
to an issuance of an Enforcement Notice, waived by Term Loan Collateral Agent
and the Term Loan Claimholders.

(d) Without prejudice to Sections 4.1 and 4.2, Revolving Credit Collateral
Agent, for itself and on behalf of the Revolving Credit Claimholders, also
agrees that in the event that any funds are deposited in an account which is
both (i) subject to a Control Agreement and (ii) constitutes Term Loan Primary
Collateral are then applied to

 

28



--------------------------------------------------------------------------------

the Term Loan Obligations, such funds shall be treated as Term Loan Primary
Collateral and, unless the Term Loan Collateral Agent has actual knowledge to
the contrary, any claim that such funds are proceeds of or otherwise constitute
Revolving Credit Primary Collateral are, prior to an issuance of an Enforcement
Notice, waived by Revolving Credit Collateral Agent and the Revolving Credit
Claimholders.

SECTION 4. Payments.

4.1 Application of Proceeds.

(a) So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, and whether prior to or following the issuance of any
Enforcement Notice, all Revolving Credit Primary Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Collateral upon the exercise of remedies by the Revolving Credit Collateral
Agent or Revolving Credit Claimholders, shall be applied by the Revolving Credit
Collateral Agent to the Revolving Credit Obligations in such order as specified
in the relevant Revolving Credit Loan Documents except to the extent funds in
certain bank accounts may be applied to Term Loan Obligations as provided in
Section 3.5(d) above. Upon the Discharge of Revolving Credit Obligations and the
termination of the Revolving Credit Agreement, except otherwise required by
applicable law, the Revolving Credit Collateral Agent shall deliver to the Term
Loan Collateral Agent any Collateral and proceeds of Collateral held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Term Loan
Collateral Agent to the Term Loan Obligations in such order as specified in the
Term Loan Collateral Documents.

(b) So long as the Discharge of Term Loan Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, and whether prior to or following the issuance of any Enforcement
Notice, all Term Loan Primary Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Term Loan Collateral Agent or
Term Loan Claimholders, shall be applied by the Term Loan Collateral Agent to
the Term Loan Obligations in such order as specified in the relevant Term Loan
Documents, except to the extent funds in certain bank accounts may be applied to
Revolving Credit Obligations as provided in Section 3.5(c) above. Upon the
Discharge of Term Loan Obligations and the termination of the Term Loan
Agreement, except as otherwise required by applicable law, the Term Loan
Collateral Agent shall deliver to the Revolving Credit Collateral Agent any
Collateral and proceeds of Collateral held by it in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct to be applied by the Revolving Credit Collateral Agent to the
Revolving Credit Obligations in such order as specified in the Revolving Credit
Collateral Documents.

4.2 Payments Over in Violation of Agreement. So long as neither the Discharge of
Revolving Credit Obligations nor the Discharge of Term Loan Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been

 

29



--------------------------------------------------------------------------------

commenced by or against any Grantor, any Collateral or proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by either Agent or any Term Loan Claimholders or
Revolving Credit Claimholders in connection with the exercise of any right or
remedy (including set-off or notification of account debtors) relating to the
Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the appropriate Agent for the benefit of the
Term Loan Claimholders or the Revolving Credit Claimholders, as the case may be,
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each Agent is hereby authorized by
the other Agent to make any such endorsements as agent for the other Agent or
any Term Loan Claimholders or Revolving Credit Claimholders, as the case may be.
This authorization is coupled with an interest and is irrevocable until the
Discharge of Revolving Credit Obligations and Discharge of Term Loan
Obligations.

4.3 Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Loan Documents and (b) the Term Loan Collateral Agent or the Term Loan
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
Term Loan Obligations to the extent provided for in the Term Loan Documents.

SECTION 5. Other Agreements.

5.1 Releases.

(a) (i) If in connection with the exercise of the Revolving Credit Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.1 or
at any time after any Revolving Credit Default in connection with the
realization of any Revolving Credit Primary Collateral, the Revolving Credit
Collateral Agent, for itself or on behalf of any of the Revolving Credit
Claimholders, releases any of its Liens on any part of the Revolving Credit
Primary Collateral, then (A) the Term Loan Collateral Agent, for itself or for
the benefit of the Term Loan Claimholders, shall be deemed to have consented
under the Term Loan Documents to such sale or other disposition and (B) the
Liens, if any, of the Term Loan Collateral Agent, for itself or for the benefit
of the Term Loan Claimholders, on the Revolving Credit Primary Collateral sold
or disposed of in connection with such exercise, shall be automatically,
unconditionally and simultaneously released. The Term Loan Collateral Agent, for
itself or on behalf of any such Term Loan Claimholders, hereby authorizes the
filing of UCC amendments or termination statements to reflect such release and
shall promptly execute and deliver to the Revolving Credit Collateral Agent or,
with the approval of the Revolving Credit Collateral Agent, such Grantor, other
documents as the Revolving Credit Collateral Agent or such Grantor may request
to effectively confirm such release.

(ii) If in connection with the exercise of the Term Loan Collateral Agent’s
remedies in respect of any Collateral as provided for in Section 3.2 or at any
time after any Term Loan Default in connection with the realization of any Term
Loan Primary

 

30



--------------------------------------------------------------------------------

Collateral, the Term Loan Collateral Agent, for itself or on behalf of any of
the Term Loan Claimholders, releases any of its Liens on any part of the Term
Loan Primary Collateral, then (A) the Revolving Credit Collateral Agent, for
itself or for the benefit of the Revolving Credit Claimholders, shall be deemed
to have consented under the Revolving Credit Documents to such sale or other
disposition and (B) the Liens, if any, of the Revolving Credit Collateral Agent,
for itself or for the benefit of the Revolving Credit Claimholders, on the Term
Loan Primary Collateral sold or disposed of in connection with such exercise,
shall be automatically, unconditionally and simultaneously released. The
Revolving Credit Collateral Agent, for itself or on behalf of any such Revolving
Credit Claimholders, hereby authorizes the filing of UCC amendments or
termination statements to reflect such release and shall promptly execute and
deliver to the Term Loan Collateral Agent or, with the approval of Term Loan
Collateral Agent, such Grantor such other documents as the Term Loan Collateral
Agent or such Grantor may request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Loan Documents and the Term Loan
Documents (other than in connection with the exercise of the respective Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2 or at any time after any Revolving Credit Default or Term Loan Default,
as applicable, in connection with the realization of any Revolving Credit
Primary Collateral or Term Loan Primary Collateral, as applicable), (i) the
Revolving Credit Collateral Agent, for itself or on behalf of any of the
Revolving Credit Claimholders, releases any of its Liens on any part of the
Revolving Credit Primary Collateral, in each case other than (A) in Connection
with the Discharge of Revolving Credit Obligations or (B) after the occurrence
and during the continuance of a Term Loan Default, then the Liens, if any, of
the Term Loan Collateral Agent, for itself or for the benefit of the Term Loan
Claimholders on such Collateral shall be automatically, unconditionally and
simultaneously released, and (ii) the Term Loan Collateral Agent, for itself or
on behalf of any of the Term Loan Claimholders, releases any of its Liens on any
part of the Term Loan Primary Collateral, in each case other than (A) in
connection with the Discharge of Term Loan Obligations or (B) after the
occurrence and during the continuance of a Revolving Credit Default, then the
Liens, if any, of the Revolving Credit Collateral Agent, for itself or for the
benefit of the Revolving Credit Claimholders, on such Collateral (or, if such
Collateral includes Capital Stock of any Subsidiary, the Liens on Collateral
owned by such Subsidiary) shall be automatically, unconditionally and
simultaneously released. The Revolving Credit Collateral Agent and Term Loan
Collateral Agent, each for itself and on behalf of any such Revolving Credit
Claimholders or Term Loan Claimholders, as the case maybe, promptly shall
execute and deliver to the other Agent or such Grantor such termination
statements, releases and other documents as the other Agent or such Grantor may
request to effectively confirm such release.

(c) Until the Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations shall occur, the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, and the Term Loan Collateral
Agent, for itself and on behalf of the Term Loan Claimholders, as the case may
be, hereby irrevocably constitutes and appoints the other Agent and any officer
or agent of the other Agent, with

 

31



--------------------------------------------------------------------------------

full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the other Agent or
such holder or in the Agent’s own name, from time to time in such Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

(d) Until the Discharge of Revolving Credit Obligations and Discharge of Term
Loan Obligations shall occur, to the extent that the Agents or the Revolving
Credit Claimholders or the Term Loan Claimholders (i) have released any Lien on
Collateral and such Lien is later reinstated or (ii) Obtain any new liens from
any Grantor, then the other Agent, for itself and for the Revolving Credit
Claimholders or Term Loan Claimholders, as the case may be, shall be granted a
Lien on any such Collateral, subject to the lien priority provisions of this
Agreement.

5.2 Insurance.

(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Loan Documents, (i) the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Primary
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral; (ii) all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to such Collateral and to the extent required by the Revolving Credit
Loan Documents shall be paid to the Revolving Credit Collateral Agent for the
benefit of the Revolving Credit Claimholders pursuant to the terms of the
Revolving Credit Loan Documents (including, without limitations, for purposes of
cash collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the rights of the
Grantors under the Term Loan Documents, to the Term Loan Collateral Agent for
the benefit of the Term Loan Claimholders to the extent required under the Term
Loan Collateral Documents and then, to the extent on Term Loan Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct,
and (iii) if the Term Loan Collateral Agent or any Term Loan Claimholders shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such proceeds over to the Revolving Credit Collateral
Agent in accordance with the terms of Section 4.2.

(b) Unless and until the Discharge of Term Loan Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Term Loan
Documents, (i) the Term Loan Collateral Agent and the Term Loan Claimholders
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the Term Loan Primary Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Collateral;
(ii) all proceeds of any such policy and any such award (or any

 

32



--------------------------------------------------------------------------------

payments with respect to a deed in lieu of condemnation) if in respect to such
Collateral and to the extent required by the Term Loan Documents shall be paid
to the Term Loan Collateral Agent for the benefit of the Term Loan Claimholders
pursuant to the terms of the Term Loan Documents and thereafter, to the extent
no Term Loan Obligations are outstanding, and subject to the rights of the
Grantors under the Revolving Credit Documents, to the Revolving Credit
Collateral Agent for the benefit of the Revolving Credit Claimholders to the
extent required under the Revolving Credit Collateral Documents and then, to the
extent no Revolving Credit Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Term Loan Collateral Agent in accordance
with the terms of Section 4.2.

(c) To effectuate the foregoing, the Agents shall each receive separate lender’s
loss payable endorsements naming themselves as loss payee and additional
insured, as their interests may appear, with respect to policies which insure
Collateral hereunder. To the extent any proceeds are received for business
interruption or for any liability or indemnification and those proceeds are not
compensation, for a casualty loss with respect to the Term Loan Primary
Collateral, such proceeds shall first be applied to repay the Revolving Credit
Obligations and then be applied, to the extent required by the Term Loan
Documents, to the Term Loan Obligations.

5.3 Amendments to Revolving Credit Loan Documents and Term Loan Documents;
Refinancing.

(a) The Term Loan Documents may be amended, supplemented or otherwise modified
in accordance with their terms and the Term Loan Agreement may be Refinanced, in
each case, without notice to, or the consent of the Revolving Credit Collateral
Agent or the Revolving Credit Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that the
holders of such Refinancing debt bind themselves in a writing addressed to the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders to the
terms of this Agreement and any such amendment, supplement, modification or
Refinancing shall not:

(1) increase the sum of the then outstanding aggregate principal amount of the
Term Loan Agreement in excess of the Term Loan Cap Amount;

(2) increase the “Applicable Margin” or similar component of any interest rate
on any tranche thereof by more than 3% per annum (excluding increases resulting
from the accrual of interest at the default rate) or increase the aggregate
amount of any fees (other than one-time fees or fees charged in respect of
amendments, waivers or consents) by more than $100,000 in any twelve (12) month
period), or frequency of payments (except that the Company may increase the
frequency of payment of any fees from quarterly to monthly), of any fees
provided for the in the Term Loan Agreement;

 

33



--------------------------------------------------------------------------------

(3) shorten the scheduled maturity of the Term Loan Agreement or any Refinancing
thereof;

(4) modify (or have the effect of a modification of) the terms of payment,
including the regularly scheduled payments of principal or mandatory prepayment
provisions of the Term Loan Agreement, in a manner that increases the amount or
frequency of any such payments, or requires additional mandatory prepayments or
limits the rights of Grantors with respect thereto, except that Company may
modify such terms of payment to increase the aggregate amount of regularly
scheduled payments of principal in any year in respect thereof by no more than
$500,000 in any year, or

(5) in any manner adverse to the Revolving Credit Claimholders, modify (or have
the effect of a modification of) the granting clauses (and the exclusions
therefrom) of any Term Loan Collateral Document (or the definitions of the terms
contained in any such granting clauses).

(b) The Revolving Credit Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Revolving Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Term Loan Collateral Agent or the Term Loan Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves in
a writing addressed to the Term Loan Collateral Agent and the Term Loan
Claimholders to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall not:

(1) increase the sum of the then outstanding aggregate principal amount of the
Revolving Credit Agreement in excess of the Revolving Credit Cap Amount;

(2) increase the “Applicable Margin” or similar component of any interest rate
by more than 3% per annum (excluding increases resulting from the accrual of
interest at the default rate) or increase the aggregate amount of any fees
(other than one-time fees or fees charged in respect of amendments, waivers or
consents) by more than $100,000 in any twelve (12) month period), or frequency
of payments (except that the Company may increase the frequency of payment of
any fees from quarterly to monthly), of any fees provided for the in the
Revolving Credit Agreement;

(3) shorten the scheduled maturity of the Revolving Credit Agreement or any
Refinancing thereof;

(4) modify (or have the effect of a modification of) the terms of payment,
including the regularly scheduled payments of principal or mandatory prepayment
provisions of the Revolving Credit Agreement, in a manner that increases the
amount or frequency of any such payments, or requires additional mandatory
prepayments or limits the rights of Grantors with respect thereto; or

 

34



--------------------------------------------------------------------------------

(5) in any manner adverse to the Term Loan Claimholders, modify (or have the
effect of a modification of) the granting clauses (and the exclusions therefrom)
of any Revolving Credit Collateral Document (or the definitions of the terms
contained in any such granting clauses).

(c) The Revolving Credit Collateral Agent and the Term Loan Collateral Agent
shall each use good faith efforts to notify the other party of any written
amendment or modification to the Revolving Credit Agreement or the Term Loan
Agreement, but the failure to do so shall not create a cause of action against
the party failing to give such notice or create any claim or right on behalf of
any third party.

5.4 Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “Pledged Collateral”) as
collateral agent for the Revolving Credit Claimholders or the Term Loan
Claimholders, as the case may be, and as bailee for the other Agent (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
solely for the purpose of perfecting the security interest granted under the
Revolving Credit Loan Documents and the Term Loan Documents, respectively,
subject to the terms and conditions of this Section 5.4.

(b) Neither Agent shall have any obligation whatsoever to the other Agent, to
any Revolving Credit Claimholder, or to any Term Loan Claimholder to ensure that
the Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities of the respective Agents under this
Section 5.4 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Revolving Credit Obligations or Discharge of Term Loan Obligations,
as the case may be, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.4 shall have by reason of
the Revolving Credit Loan Documents, the Term Loan Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Agent, or
any Revolving Credit Claimholders or any Term Loan Claimholders.

(d) Upon the Discharge of Revolving Credit Obligations or the Discharge of Term
Loan Obligations, as the case may be, except as otherwise required by applicable
law, the Agent under the credit facility which has been discharged shall
(i) deliver the remaining Pledged Collateral (if any) together with any
necessary endorsements, first, to the other Agent to the extent the other
Obligations remain outstanding, and second, to the applicable Grantor to the
extent no Revolving Credit Obligations or Term Loan Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral) and (ii) take all other action reasonably
requested by the other Agent in connection with the other Agent

 

35



--------------------------------------------------------------------------------

obtaining a first-priority security interest in the Revolving Credit Primary
Collateral (in the case of the Term Loan Collateral Agent upon the Discharge of
the Revolving Credit Obligations) or the Term Loan Primary Collateral (in the
case of the Revolving Credit Collateral Agent upon the Discharge of the Term
Loan Obligations), as the case may be, to the extent that the other Agent is
entitled to a first-priority security interest therein at the expense of such
other Agent and subject to such other liens that may have priority over the
security interest of such other Agent or as a court of competent jurisdiction
may otherwise direct.

(e) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Collateral
Agent shall be entitled to deal with the Pledged Collateral or Collateral within
its “control” in accordance with the terms of this Agreement and other Revolving
Credit Loan Documents, but only to the extent that such Collateral constitutes
Revolving Credit Primary Collateral, as if the Liens of the Term Loan Collateral
Agent and Term Loan Claimholders did not exist and (ii) so long as the Discharge
of Term Loan Obligations has not occurred, the Term Loan Collateral Agent shall
be entitled to deal with the Pledged Collateral or Collateral within its
“control” in accordance with the terms of this Agreement and other Term Loan
Documents, but only to the extent that such Collateral constitutes Term Loan
Primary Collateral, as if the Liens of the Revolving Credit Collateral Agent and
Revolving Credit Claimholders did not exist.

(f) The parties hereto acknowledge that certain third parties, including without
limitation, landlords, insurance companies, depository institutions and
securities and commodities intermediaries (collectively, the “Third Parties”)
have executed and delivered in favor of the Revolving Credit Collateral Agent
and the Term Loan Collateral Agent certain agreements, instruments and other
documents (including, without limitation, landlord waivers, insurance
endorsements, lockbox agreements and control agreements) (collectively, the
“Third Party Agreements”) pursuant to which, among other things, either the
Revolving Credit Collateral Agent or the Term Loan Collateral Agent (such party
being referred to as the “Superior Lienholder”) shall be entitled to deliver
notices to such Third Parties, cause such Third Parties to take certain action
(or consent to the taking of such actions) or otherwise exercise rights and
remedies under such Third Party Agreements. The parties hereto hereby agree
that, until the Discharge of Revolving Credit Obligations, the Superior
Lienholder shall be the Revolving Credit Collateral Agent. Promptly upon the
Discharge of Revolving Credit Obligations, the Revolving Credit Collateral Agent
shall deliver a written notice to each Third Party stating that the Term Loan
Collateral Agent is now the Superior Lienholder, that the Revolving Credit
Collateral Agent is no longer entitled to deliver any consents under such Third
Party Agreements and such other information required by the relevant Third Party
Agreements necessary to permit the Term Loan Collateral Agent to exercise any
rights or take any action reserved for the Superior Lienholder thereunder.

5.5 When Discharge of Revolving Credit Obligations and Discharge of Term Loan
Obligations Deemed to Not Have Occurred. If concurrently with the Discharge of
Revolving Credit Obligations or the Discharge of Term Loan Obligations, the
Company thereafter enters into any Refinancing of any Revolving Credit
Obligation or Term Loan

 

36



--------------------------------------------------------------------------------

Obligation as the case may be, which Refinancing is permitted by both the Term
Loan Documents and the Revolving Credit Loan Documents, then such Discharge of
Revolving Credit Obligations or the Discharge of Term Loan Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Obligations or the Discharge of Term
Loan Obligations) and, from and after the date on which the New Debt Notice is
delivered to the appropriate Agent in accordance with the next sentence, the
obligations under such Refinancing shall automatically be treated as Revolving
Credit Obligations or Term Loan Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the Revolving Credit Collateral Agent or Term
Loan Collateral Agent, as the case may be, under such new Revolving Credit Loan
Documents or new Term Loan Documents shall be the Revolving Credit Collateral
Agent or the Term Loan Collateral Agent for all purposes of this Agreement. Upon
receipt of a notice (the “New Debt Notice”) stating that the Company has entered
into new Revolving Credit Loan Documents or new Term Loan Documents (which
notice shall include a complete copy of the relevant new documents and provide
the identity of the new collateral agent, such agent, the “New Agent”), the
other Agent shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or such
New Agent shall reasonably request in order to provide to the New Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (b) deliver to the New Agent any Pledged
Collateral (that is Term Loan Primary Collateral, in the case of a New Agent
that is the agent under any new Term Loan Documents or that is Revolving Credit
Primary Collateral, in the case of a New Agent that is the agent under any new
Revolving Credit Loan Documents) held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral). The New Agent shall agree in a writing addressed to the other Agent
and the Revolving Credit Claimholders or the Term Loan Claimholders, as the case
may be, to be bound by the terms of this Agreement. If the new Revolving Credit
Obligations under the new Revolving Credit Loan Documents or the new Term Loan
Obligations under the new Term Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the other Obligations,
then the other Obligations shall be secured at such time by a second priority
Lien on such assets to the same extent provided in the Revolving Credit Loan
Documents, Term Loan Collateral Documents and this Agreement.

5.6 Purchase Right.

(a) Without prejudice to the enforcement of the Term Loan Claimholders’
remedies, the Term Loan Claimholders agree at any time following an acceleration
of the Term Loan Obligations in accordance with the terms of the Term Loan
Agreement, the Term Loan Claimholders will offer the Revolving Credit
Claimholders the option to purchase the entire aggregate amount of outstanding
Term Loan Obligations at par (without regard to any prepayment penalty or
premium), without warranty or representation or recourse, on a pro rata basis
across Term Loan Claimholders. The Revolving Credit Claimholders shall
irrevocably accept or reject such offer within ten (10) Business Days of the
receipt thereof and the parties shall endeavor to close promptly thereafter. If
the Revolving Credit Claimholders accept such offer, it shall be exercised

 

37



--------------------------------------------------------------------------------

pursuant to documentation mutually acceptable to each of the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent. If the Revolving
Credit Claimholders reject such offer (or do not so irrevocably accept such
offer within the required timeframe), the Term Loan Claimholders shall have no
further obligations pursuant to this Section 5.6 and may take any further
actions in their sole discretion in accordance with the Term Loan Documents and
this Agreement.

(b) Without prejudice to the enforcement of the Revolving Credit Claimholders’
remedies, the Revolving Credit Claimholders agree at any time following an
acceleration of the Revolving Credit Obligations in accordance with the terms of
the Revolving Credit Agreement, the Revolving Credit Claimholders will offer the
Term Loan Claimholders the option to purchase the entire aggregate amount of
outstanding Revolving Credit Obligations (including unfunded commitments under
the Revolving Credit Agreement) at par (without regard to any prepayment penalty
or premium), without warranty or representation or recourse, on a pro rata basis
across Revolving Credit Claimholders The Term Loan Claimholders shall
irrevocably accept or reject such offer within ten (10) Business Days of the
receipt thereof and the parties shall endeavor to close promptly thereafter. If
the Term Loan Claimholders accept such offer, it shall be exercised pursuant to
documentation mutually acceptable to each of the Revolving Credit Collateral
Agent and the Term Loan Collateral Agent. If the Term Loan Claimholders reject
such offer (or do not so irrevocably accept such offer within the required
timeframe), the Revolving Credit Claimholders shall have no further obligations
pursuant to this Section 5.6 and may take any further actions in their sole
discretion in accordance with the Revolving Credit Loan Documents and this
Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
on which the Revolving Credit Collateral Agent or any other creditor has a Lien
or to permit any Grantor to obtain financing, whether from the Revolving Credit
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”) then the Term Loan Collateral Agent, on
behalf of itself and the Term Loan Claimholders, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) it is on
commercially reasonable terms, (ii) the aggregate principal amount of the DIP
Financing plus the aggregate outstanding principal amount of Revolving Credit
Obligations plus the aggregate undrawn amount of any letters of credit issued
and not reimbursed under the Revolving Credit Agreement does not exceed the
Revolving Credit Cap Amount, (iii) the Term Loan Collateral Agent and the Term
Loan Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
inconsistent with the terms of this Agreement that are materially prejudicial to
their interests in the Term Loan Primary Collateral, and (iv) the terms of the

 

38



--------------------------------------------------------------------------------

DIP Financing or the order for the use of Cash Collateral (A) do not compel the
applicable Grantor to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, and (C) require that any Lien on the
Term Loan Primary Collateral to secure such DIP Financing or rights in
connection with the use of Cash Collateral are subordinate to the Lien of the
Term Loan Collateral Agent with respect thereto; To the extent the Liens
securing the Revolving Credit Obligations are subordinated to or pari passu with
such DIP Financing which meets the requirements of clauses (i) through
(iv) above, the Term Loan Collateral Agent will subordinate its Liens in the
Revolving Credit Primary Collateral to the Liens securing such DIP Financing
(and all Obligations relating thereto) and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Revolving Credit Collateral Agent or to the extent permitted by Section 6.3).

(b) Until the Discharge of Term Loan Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Term Loan
Collateral Agent shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code) on which the Term Loan
Collateral Agent or any other creditor has a Lien or to permit any Grantor to
obtain DIP Financing, then the Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) it is on
commercially reasonable terms, (ii) the aggregate principal amount of the DIP
Financing plus the aggregate outstanding principal amount of Term Loan
Obligations does not exceed the Term Loan Cap Amount, (iii) the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders retain the right to
object to any ancillary agreements or arrangements regarding the Cash Collateral
use or the DIP Financing that is inconsistent with the terms of this Agreement
that are materially prejudicial to their interests in the Revolving Credit
Primary Collateral, and (iv) the terms of the DIP Financing or the use of Cash
Collateral (a) do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (b) do not expressly require the liquidation of the Collateral prior
to a default under the DIP Financing documentation or Cash Collateral order, and
(c) require that any Lien on the Revolving Credit Primary Collateral (including
assets arising after the commencement of any Insolvency or Liquidation
Proceeding) to secure such DIP Financing or rights in connection with such use
of Cash Collateral are subordinate to the Lien and rights of the Revolving
Credit Collateral Agent with respect thereto and the rights to collections and
cash proceeds of Revolving Credit Primary Collateral of the Revolving Credit
Collateral Agent continue post-petition. To the extent the Liens securing the
Term Loan Obligations are subordinated to or pari passu with such DIP Financing
which meets the requirements of clauses (i) through (iv) above, the Revolving
Credit Collateral Agent will subordinate its Liens in the Term Loan Primary
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Term Loan Collateral
Agent or to the extent permitted by Section 6.3).

 

39



--------------------------------------------------------------------------------

6.2 Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Credit Obligations has occurred, the Term
Loan Collateral Agent, on behalf of itself and the Term Loan Claimholders,
agrees that none of them shall seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Revolving Credit Primary Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Revolving Credit Collateral Agent,
unless a motion for adequate protection permitted under Section 6.3 has been
denied by the bankruptcy court (provided that, for the avoidance of doubt, upon
the granting of any relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Revolving Credit Primary
Collateral, the terms and provisions of Section 3 shall continue to apply).
Nothing contained herein shall be construed to in any way limit the right of the
Revolving Credit Collateral Agent to object to any motion or other application
by the Term Loan Collateral Agent seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Revolving Credit Primary Collateral.

(b) Until the Discharge of Term Loan Obligations has occurred, the Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Term Loan Primary Collateral, without
the prior written consent of the Term Loan Collateral Agent, unless a motion for
adequate protection permitted under Section 6.3 has been denied by the
bankruptcy court (provided that, for the avoidance of doubt, upon the granting
of any relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Revolving Credit Primary Collateral,
the terms and provisions of Section 3 shall continue to apply). Nothing
contained herein shall be construed to in any way limit the right of the Term
Loan Collateral Agent to object to any motion or other application by the
Revolving Credit Collateral Agent seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Term
Loan Primary Collateral.

6.3 Adequate Protection.

(a) The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders for adequate protection with respect to the Revolving Credit
Primary Collateral; provided that (A) such adequate protection claim shall not
seek the creation of any Lien over additional assets or property of any Grantor
other than with respect to assets or property that constitute Revolving Credit
Collateral and (B) if such additional assets or property shall also constitute
Term Loan Primary Collateral, (i) a Lien shall have been created in favor of the
Term Loan Claimholders in respect of such Collateral and (ii) the Lien in favor
of the Revolving Credit Claimholders shall be subordinated to the extent set
forth in this Agreement; or

 

40



--------------------------------------------------------------------------------

(2) any objection by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders to any motion, relief, action or proceeding based on the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders claiming
a lack of adequate protection; provided that (A) such adequate protection claim
shall not seek the creation of any Lien over additional assets or property of
any Grantor other than with respect to assets or property that constitute Term
Loan Collateral and (B) if such additional assets or property shall also
constitute Revolving Credit Primary Collateral, (i) a Lien shall have been
created in favor of the Revolving Credit Claimholders in respect of such
Collateral and (ii) the Lien in favor of the Term Loan Claimholders shall be
subordinated to the extent set forth in this Agreement.

(b) The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1) any request by the Term Loan Collateral Agent or the Term Loan Claimholders
for adequate protection with respect to the Term Loan Primary Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Term Loan Collateral and (B) if
such additional assets or property shall also constitute Revolving Credit
Primary Collateral, (i) a Lien shall have been created in favor of the Revolving
Credit Claimholders in respect of such Collateral and (ii) the Lien in favor of
the Term Loan Claimholders shall be subordinated to the extent set forth in this
Agreement; or

(2) any objection by the Term Loan Collateral Agent or the Term Loan
Claimholders to any motion, relief, action or proceeding based on the Term Loan
Collateral Agent or the Term Loan Claimholders claiming a lack of adequate
protection; provided that (A) such adequate protection claim shall not seek the
creation of any Lien over additional assets or property of any Grantor other
than with respect to assets or property that constitute Revolving Credit
Collateral and (B) if such additional assets or property shall also constitute
Term Loan Primary Collateral, (i) a Lien shall have been created in favor of the
Term Loan Claimholders in respect of such Collateral and (ii) the Lien in favor
of the Revolving Credit Claimholders shall be subordinated to the extent set
forth in this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the Revolving Credit Primary

 

41



--------------------------------------------------------------------------------

Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Revolving Credit Primary
Collateral) in connection with any Cash Collateral use or DIP Financing, then
the Term Loan Collateral Agent, on behalf of itself or any of the Term Loan
Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the Revolving
Credit Obligations and such Cash Collateral use or DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens of the Term
Loan Collateral Agent on Revolving Credit Primary Collateral;

(2) if the Term Loan Claimholders (or any subset thereof) are granted adequate
protection with respect to the Term Loan Primary Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Term Loan Primary Collateral) in connection with any
Cash Collateral use or DIP Financing, then the Revolving Credit Collateral
Agent, on behalf of itself or any of the Revolving Credit Claimholders, may seek
or request adequate protection with respect to its interests in such Collateral
in the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Term Loan Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Revolving Credit Collateral Agent on Term
Loan Primary Collateral;

(3) in the event the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, seeks or requests adequate protection
in respect of Revolving Credit Primary Collateral and such adequate protection
is granted in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Revolving Credit Primary
Collateral), then the Revolving Credit Collateral Agent, on behalf of itself and
any of the Revolving Credit Claimholders, agrees that the Term Loan Collateral
Agent may also be granted a Lien on .the same additional collateral as security
for the Term Loan Obligations and for any Cash Collateral use or DIP Financing
provided by the Term Loan Claimholders, and the Term Loan Collateral Agent, on
behalf of itself and any of the Term Loan Claimholders, agrees that any Lien on
such additional collateral securing the Term Loan Obligations shall be
subordinated to the Liens on such collateral securing the Revolving Credit
Obligations, any such DIP Financing provided by the Term Loan Claimholders (and
all Obligations relating thereto) and to any other Liens granted to the Term
Loan Claimholders as adequate protection, all on the same basis as the other
Liens of the Term Loan Collateral Agent on Revolving Credit Primary Collateral;
and

(4) in the event the Term Loan Collateral Agent, on behalf of itself or any of
the Term Loan Claimholders, seeks or requests adequate protection in respect of
Term Loan Primary Collateral and such adequate protection is granted in the form
of additional collateral (even if such collateral is not of a type which would
otherwise have constituted Term Loan Primary Collateral), then the Term Loan
Collateral Agent, on behalf of itself and any of the Term Loan Claimholders,

 

42



--------------------------------------------------------------------------------

agrees that the Revolving Credit Collateral Agent may also be granted a Lien on
the same additional collateral as security for the Revolving Credit Obligations
and for any Cash Collateral use or DIP Financing provided by the Revolving
Credit Claimholders, and the Revolving Credit Collateral Agent, on behalf of
itself and any of the Revolving Credit Claimholders, agrees that any Lien on
such additional collateral securing the Revolving Credit Obligations shall be
subordinated to the Liens on such collateral securing the Term Loan Obligations,
any such DIP Financing provided by the Revolving Credit Claimholders (and all
Obligations relating thereto) and to any other Liens granted to the Revolving
Credit Claimholders as adequate protection, all on the same basis as the other
Liens of the Revolving Credit Collateral Agent on Term Loan Primary Collateral.

(d) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to (i) the Revolving Credit Primary
Collateral, nothing herein shall limit the rights of the Term Loan Collateral
Agent or the Term Loan Claimholders from seeking adequate protection with
respect to their rights in the Term Loan Primary Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Term Loan Primary
Collateral, nothing herein shall limit the rights of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders from seeking adequate
protection with respect to their rights in the ‘Revolving Credit Primary
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

6.4 Avoidance Issues. If any Revolving Credit Claimholder or Term Loan
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Term Loan Obligations, as
the case may be (a “Recovery”) then such Revolving Credit Claimholders or Term
Loan Claimholders shall be entitled to a reinstatement of Revolving Credit
Obligations or the Term Loan Obligations, as the case may be, with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.

6.5 Reserved.

6.6 Post-Petition Interest.

(a) Neither the Term Loan Collateral Agent nor any Term Loan Claimholder shall
oppose or seek to challenge any claim by the Revolving Credit Collateral Agent
or any Revolving Credit Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Revolving Credit Obligations consisting of
Post-Petition Interest, fees or expenses to the extent of the value of the Lien
securing any Revolving Credit Claimholder’s claim, without regard to the
existence of the Lien of the Term Loan Collateral Agent on behalf of the Term
Loan Claimholders on the Collateral.

 

43



--------------------------------------------------------------------------------

(b) Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by the Term Loan
Collateral Agent or any Term Loan Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Term Loan Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of the value of the Lien securing any
Term Loan Claimholder’s claim, without regard to the existence of the Lien of
the Revolving Credit Agent on behalf of the Revolving Credit Claimholders on the
Collateral.

6.7 Waiver - 1111(b)(2) Issues.

(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, waives any claim it may hereafter have against any Revolving
Credit Claimholder arising out of the election of any Revolving Credit
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code out
of any grant of a security interest in connection with the Revolving Credit
Primary Collateral in any Insolvency or Liquidation Proceeding.

(b) The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, waives any claim it may hereafter have against
any Term Loan Claimholder arising out of the election of any Term Loan
Claimholder of the application of Section l111(b)(2) of the Bankruptcy Code or
out of any grant of a security interest in connection with the Term Loan Primary
Collateral in any insolvency or Liquidation Proceeding.

6.8 Separate Grants of Security and Separate Classification. The Term Loan
Collateral Agent, for itself and on behalf of the Term Loan Claimholders, and
the Revolving Credit Collateral Agent for itself and on behalf of the Revolving
Credit Claimholders, acknowledge and agree that: the grants of Liens pursuant to
the Revolving Credit Collateral Documents and the Term Loan Collateral Documents
constitute separate and distinct grants of Liens, and because of, among other
things, their differing rights in the Collateral, the Term Loan Obligations are
fundamentally different from the Revolving Credit Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in Section 6.8. if
it is held that the claims of the Term Loan Claimholders and the Revolving
Credit Claimholders in respect of the Term Loan Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Term Loan Collateral (with the effect being that, to the
extent that the aggregate value of the Term Loan Collateral is sufficient (for
this purpose ignoring all claims held by the Revolving Credit Claimholders), the
Term Loan Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Term Loan Agreement, arising from or
related to a default, which is disallowed as a claim in any Insolvency or
Liquidation Proceeding)

 

44



--------------------------------------------------------------------------------

before any distribution is made in respect of the claims held by the Revolving
Credit Claimholders, with the Revolving Credit Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Term Loan Collateral Agent, for itself and on
behalf of the Term Loan Claimholders, amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the
Revolving Credit Claimholders).

To further effectuate the intent of the parties as provided in Section 6.8, if
it is held that the claims of the Term Loan Claimholders and the Revolving
Credit Claimholders in respect of the Revolving Credit Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that, subject to Sections 2.1 and 4.1, all distributions shall be made as if
there, were separate classes of senior and junior secured claims against the
Grantors in respect of the Revolving Credit Collateral (with the effect being
that, to the extent that the aggregate value of the Revolving Credit Collateral
is sufficient (for this purpose ignoring all claims held by the Term Loan
Claimholders), the. Revolving Credit Claimholders shall be entitled to receive,
in addition to amounts, distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the Revolving Credit Agreement, arising from or related to; a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Term Loan
Claimholders, with the Term Loan Collateral Agent, for itself and on behalf of
the Term Loan Claimholders, hereby acknowledging and agreeing to turn over to
the Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Term Loan
Claimholders).

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent on behalf of itself and the Revolving Credit
Claimholders under its Revolving Credit Loan Documents, acknowledges that it and
such Revolving Credit Claimholders have, independently and without reliance on
the Term Loan Collateral Agent or any Term Loan Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Revolving Credit Loan Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Revolving Credit
Agreement or this Agreement. The Term Loan Collateral Agent, on behalf of itself
and the Term Loan Claimholders, acknowledges that it and the Term Loan
Claimholders have, independently and without reliance on the Revolving Credit
Collateral Agent or any Revolving Credit Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Term Loan Documents or this Agreement.

 

45



--------------------------------------------------------------------------------

7.2 No Warranties or Liability; The Revolving Credit Collateral Agent, on behalf
of itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, acknowledges and agrees that each of the Term Loan Collateral Agent
and the Term Loan Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Term Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Term Loan
Collateral Agent and the Term Loan Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the Term Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders, acknowledges and agrees that each of the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the Revolving Credit Loan Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Revolving Credit Collateral Agent and
the Revolving Credit Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective Revolving
Credit Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, The Term Loan Collateral Agent and the Term
Loan Claimholders shall have no duty to the Revolving Credit Collateral Agent or
any of the Revolving Credit Claimholders, and the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall have no duty to the Term Loan
Collateral Agent or any of the Term Loan Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the Revolving Credit Loan Documents and the Term Loan Documents), regardless of
any knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the Agents, the Revolving Credit Claimholders or the Term Loan
Claimholders to enforce any provision of this Agreement or any Revolving Credit
Loan Document or Term Loan Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Grantor or by any
act or failure to act by such Agents, Revolving Credit Claimholders or Term Loan
Claimholders or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Revolving Credit Loan Documents or
any of the Term Loan Documents, regardless of any knowledge thereof which the
Agents or the Revolving Credit Claimholders or Term Loan Claimholders, or any of
them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Loan Documents
and Term Loan Documents and subject to the provisions of Section 5.3(a)), the
Agents, the Revolving Credit Claimholders and the Term Loan Claimholders may, at
any time and from time to time in accordance with the Revolving Credit Loan
Documents and

 

46



--------------------------------------------------------------------------------

Term Loan Documents and/or applicable law, without the consent of, or notice to,
the other Agent or the Revolving Credit Claimholders or the Term Loan
Claimholders (as the case may be), without incurring any liabilities to such
Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:

(1) change the manner, place of terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the Revolving Credit Loan
Documents or the Term Loan Documents; provided that any such increase in the
Revolving Credit Obligations or the Term Loan Obligations, as applicable, shall
not increase the sum of the Indebtedness (as defined in the Revolving Credit
Agreement or Term Loan Agreement, as applicable) constituting principal under
the Revolving Credit Agreement or Term Loan Agreement, as applicable, and (in
the case of the Revolving Credit Obligations), the face amount of any letters of
credit issued under the Revolving Credit Agreement and not reimbursed to an
amount in excess of the Revolving Credit Cap Amount or Term Loan Cap Amount, as
applicable;

(2) sell, exchange, release, surrender, realize upon, enforce of otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
any security of any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

(c) Except as otherwise provided herein, the Revolving Credit Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, also agrees that the
Term Loan Claimholders and the Term Loan Collateral Agent shall have no
liability to the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, hereby waives any claim against any Term Loan
Claimholder or the Term Loan Collateral Agent, arising out of any and all
actions which the Term Loan

 

47



--------------------------------------------------------------------------------

Claimholders or the Term Loan Collateral Agent may take or permit or omit to
take with respect to:

(1) the Term Loan Documents;

(2) the collection of the Term Loan Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any Term
Loan Primary Collateral. The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, agrees that the Term Loan
Claimholders and the Term Loan Collateral Agent have no duty to them in respect
of the maintenance or preservation of the Term Loan Primary Collateral, the Term
Loan Obligations or otherwise.

(d) Except as otherwise provided herein, the Term Loan Collateral Agent, on
behalf of itself and the Term Loan Claimholders, also agrees that the Revolving
Credit Claimholders and the Revolving Credit Collateral Agent shall have no
liability to the Term Loan Collateral Agent or any Term Loan Claimholders, and
the Term Loan Collateral Agent, on behalf of itself and the Term Loan Lenders,,
hereby waives any claim against any Revolving Credit Claimholder or the
Revolving Credit Collateral Agent, arising out of any and all actions which the
Revolving Credit Claimholders or the Revolving Credit Collateral Agent may take
or permit or omit to take with respect to:

(1) the Revolving Credit Loan Documents;

(2) the collection of the Revolving Credit Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Revolving Credit Primary Collateral. The Term Loan Collateral Agent, on behalf
of itself and the Term Loan Claimholders, agrees that the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent have no duty to them in
respect of the maintenance or preservation of the Revolving Credit Primary
Collateral, the Revolving Credit Obligations or otherwise.

(e) Until the Discharge of Term Loan Obligations, the Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Term Loan
Primary Collateral or any other similar rights a junior secured creditor may
have under applicable law.

(f) Until the Discharge of Revolving Credit Obligations, the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders; agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with

 

48



--------------------------------------------------------------------------------

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
and the Term Loan Collateral Agent and the Term Loan Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Credit Loan
Documents or any Term Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations or Term Loan Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving Credit
Loan Document or any Term Loan Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Term
Loan Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Term Loan Collateral Agent the Term Loan Obligations or any Term Loan
Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Loan Document or any Term
Loan Document, the provisions of this Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Term Loan Claimholders may continue, at any time and
without notice to any Agent, to extend credit and other financial accommodations
and lend monies to or for the benefit of the any Grantor in reliance hereon.
Each of the Agents, on behalf of itself and the Revolving Credit Claimholders or
the Term Loan Claimholders, as the case may be, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and

 

49



--------------------------------------------------------------------------------

shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to the any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the rights of the Revolving Credit
Claimholders under Section 6.4; and

(b) with respect to the Term Loan Collateral Agent, the Term Loan Claimholders
and the Term Loan Obligations, on the date of the Discharge of Term Loan
Obligations, subject to the rights of the Term Loan Claimholders under
Section 6.4.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, no Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that such amendment, modification or
waiver (i) adversely affects its rights hereunder, under the Term Loan Documents
or under the Revolving Credit Loan Documents or (ii) imposes any additional
obligation upon it.

8.4 Information Concerning Financial Condition of the Grantors and their
Subsidiaries. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Term Loan Collateral Agent and the Term
Loan Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Term Loan Obligations and (b) all other circumstances bearing
upon the risk of nonpayment of the Revolving Credit Obligations or the Term Loan
Obligations. Neither the Revolving Credit Collateral Agent and the Revolving
Credit Claimholders, on the one hand, nor the Term Loan Collateral Agent and the
Term Loan Claimholders, on the other hand, shall have any duty to advise the
other of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the Revolving Credit
Collateral Agent or any of the Revolving Credit Claimholders, on the one hand,
or the Term Loan Collateral Agent and the Term Loan Claimholders, on the other
hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

 

50



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Term Loan Claimholders or the Term Loan
Collateral Agent pays over to the Revolving Credit Collateral Agent or the
Revolving Credit Claimholders under the terms of this Agreement, the Term Loan
Claimholders and the Term Loan Collateral Agent shall be subrogated to the
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders; provided, however, that, the Term Loan Collateral Agent, on behalf
of itself and the Term Loan Claimholders, hereby agrees not to assert or enforce
all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Term Loan Collateral Agent or the Term Loan Claimholders that
are paid over to the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders pursuant to this Agreement shall not reduce any of the Term Loan
Obligations.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to the Term Loan Collateral Agent or the Term
Loan Claimholders under the terms of this Agreement, the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent shall be subrogated to
the rights of the Term Loan Collateral Agent and the Term Loan Claimholders;
provided, however, that, the Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Term Loan Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders that are paid over to the Term Loan Collateral Agent or the Term
Loan Claimholders pursuant to this Agreement shall not reduce any of the
Revolving Credit Obligations.

 

51



--------------------------------------------------------------------------------

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

52



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT LOAN DOCUMENT OR TERM LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7 Notices. All notices to the Term Loan Claimholders and the Revolving Credit
Claimholders permitted or required under this Agreement shall also be sent to
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with, postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

8.8 Further Assurances. The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, and the Term Loan Collateral Agent, on behalf of itself and the Term
Loan Claimholders under the Term Loan Documents, and the Grantors, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Revolving Credit Collateral Agent or the Term Loan Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10 Binding on Successors and Assigns. This Agreement shall be binding upon the
Revolving Credit Collateral Agent, the Revolving Credit Claimholders, the Term
Loan Collateral Agent, the Term Loan Claimholders and their respective
successors and assigns.

8.11 Specific Performance. Each of the Revolving Credit Collateral Agent and the
Term Loan Collateral Agent may demand specific performance of this Agreement.
The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, and the Term Loan Collateral Agent, on behalf of itself and
the Term Loan Claimholders, hereby irrevocably waive any defense based on the
adequacy of a

 

53



--------------------------------------------------------------------------------

remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders or the Term Loan
Collateral Agent or the Term Loan Claimholders; as the case may be.

8.12 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Agents, the Revolving Credit Claimholders and the Term Loan Claimholders.
Nothing in this Agreement shall impair, as between the Grantors and the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders, or as
between the Grantors and the Term Loan Collateral Agent and the Term Loan
Claimholders, the obligations of the Grantors to pay principal, interest, fees
and other amounts as provided in the Revolving Credit Loan Documents and the
Term Loan Documents, respectively.

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders on the one hand and the Term Loan Collateral Agent and the Term
Loan Claimholders on the other hand. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the Revolving Credit Obligations and the Term Loan
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

J. CREW OPERATING CORP. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

c/o J. Crew Group, Inc. 770 Broadway New York, New York 10013 Attention: Arlene
Hong, Esq. Telecopier: (212)209-8175 Email: arlene.hong@jcrew.com with a copy
to: Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, New York
10006 Attention: Sang Jin Han, Esq. Telecopier: (212) 225-3999 Email:
shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW GROUP, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

c/o J. CrewGroup, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212)209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212)225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW INC. By:  

/s/ James S. Scully

  Name:   James S. Scully  

Title:

 

Executive Vice President and

Chief Financial Officer

c/o J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212) 209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212) 225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

J. CREW INTERNATIONAL, INC. By:  

/s/ Nicholas P. Lamberti

  Name:   Nicholas P. Lamberti   Title:   Vice President and Controller

c/o J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212) 209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212) 225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

GRACE HOLMES, INC. By:  

James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

c/o J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212)209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212)225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

H.F.D. NO. 55, INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

c/o J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212) 209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212)225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

MADEWELL INC. By:  

/s/ James S. Scully

  Name:   James S. Scully   Title:  

Executive Vice President and

Chief Financial Officer

c/o J. Crew Group, Inc.

770 Broadway

New York, New York 10013

Attention: Arlene Hong, Esq.

Telecopier: (212)209-8175

Email: arlene.hong@jcrew.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sang Jin Han, Esq.

Telecopier: (212) 225-3999

Email: shan@cgsh.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as Term Loan Administrative Agent and

Term Loan Collateral Agent

By:  

/s/ William W. Archer

  Name:   William W. Archer   Title:   Managing Director

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Elizabeth Fischer, Vice President

– Bank Debt Portfolio Group

Telecopier: (212) 902-3000

E-mail: Elizabeth.fischer@gs.com

 

with a copy to:

 

Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, New Jersey 07302

Attention: Pedro Ramirez

Telecopier: (212) 428-1622

E-mail: gsd.link@gs.com

 

and

 

Latham & Watkins LLP

633 W.5th Street

Los Angeles, California 90071

Attention: John E. Mendez, Esq.

Telecopier: (213) 891-8763

Email: john.mendez@lw.com

Signature page to Intercreditor Agreement



--------------------------------------------------------------------------------

Annex A

Revolving Credit Primary Collateral

The term “Revolving Credit Primary Collateral” shall mean all of the following
property now owned or at any time hereafter acquired by the Company or any
Guarantor, in which Company or any Guarantor now has or at any time in the
future may acquire any right, title or interests:

(a) all present and future rights of Company and each Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, and that (i) is for Inventory that
has been or is to be sold, leased, licensed, assigned, or otherwise, disposed
of, (ii) is for services rendered or to be rendered, or (iii) arises out of the
use of a credit or charge card or information contained on or for use with the
card (such assets described in this paragraph (a) being referred to herein as
“Accounts”);

(b) all of Company’s and each Guarantor’s now owned and hereafter existing or
acquired goods, wherever located, which (i) are held by Company or any Guarantor
for sale or lease in the ordinary course of business or to be furnished under a
contract of service in the ordinary course of business; or (ii) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business (such assets described in this paragraph (b) being referred to herein
as “Inventory”);

(c) all real property, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located, and any fixtures
or equipment such as pumps, pipes, plumbing, cleaning, call and sprinkler
systems, fire extinguishing apparatuses and equipment, heating, ventilating,
plumbing incinerating, electrical, air conditioning and air cooling equipment
and systems, pollution control equipment, security systems, disposals, water,
gas, electrical, storm and sanitary sewer facilities, utility lines and
equipment, all water tanks, water supply, water power sites, fuel stations, fuel
tanks, fuel supply, generators, UPS power, racks, HVAC, boilers, water heaters,
light fixtures, ceiling and exhaust fans and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing;

(d) all chattel paper (including all tangible and electronic chattel paper)
arising in connection with or related to any of the Accounts, Inventory or other
Revolving Credit Primary Collateral, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(e) all instruments (including all promissory notes) arising in connection with
or related to any of the Revolving Credit Primary Collateral described in
clauses (a), (b), (c), (d), (g), (j) or (l) of this Annex A, but not arising in
connection with or related to the



--------------------------------------------------------------------------------

sale, license or other disposition of any Intellectual Property (other than to
the extent affixed to any Inventory or part of any Inventory and consistent with
Company and the Guarantors’ past practices);

(f) all documents arising in connection with or related to any of the Revolving
Credit Primary Collateral described in clauses (a), (b), (c), (d), (g), (j) or
(l) of this Annex A, but not arising in connection with or related to the sale,
license or other disposition of any Intellectual Property as defined in this
Annex A (other than to the extent affixed to any Inventory or part of any
Inventory and consistent with Company and the Guarantors’ past practices);

(g) all deposit accounts and investment accounts used in connection with or
related to any of the Accounts, Inventory or other Revolving Credit Primary
Collateral (but excluding the Restricted Account as defined below);

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights arising in connection with or related to
any of the Revolving Credit Primary Collateral described in clauses (a), (b),
(c), (d), (g), (j) or (l) of this Annex A, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of any of
the Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (l) of this Annex A, but not arising in connection with or related
to the sale, license of other disposition of any Intellectual Property (other
than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices), including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to such
Revolving Credit Primary Collateral; (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party; (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, other Revolving Credit Primary Collateral, including returned,
repossessed and reclaimed goods; and (iv) deposits by and property of account
debtors or other persons securing the obligations of account debtors;

(j) all investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts, but excluding Pledged Stock as defined below and
excluding investment property in the Restricted Account as defined below) and
all monies, credit balances, deposits and other property of Company or any
Guarantor now or hereafter held or received by or in transit to the Revolving
Credit Collateral Agent or any Revolving Credit Lender or its affiliates or at
any other depository or other institution from or for the account of the Company
or any Guarantor, whether for safekeeping, pledge, custody, transmission,
collection of otherwise;

 

4



--------------------------------------------------------------------------------

(k) all commercial tort claims arising from or in connection with any of the
Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (1) of this Annex A, but not arising in connection with or related
to the sale, license or other disposition of any Intellectual Property (other
than to the extent affixed to any Inventory or part of any Inventory and
consistent with Company and the Guarantors’ past practices);

(1) to the extent not otherwise described above, (i) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (ii) all payment intangibles
of Company or any Guarantor; (iii) letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Company or any
Guarantor or otherwise in favor of or delivered to Company or any Guarantor in
connection with any Account; (iv) all other accounts, contract rights, chattel
paper, instruments, notes, general intangibles and other forms of obligations
owing to the Company or any Guarantor from the sale, lease or other disposition
of any of the Revolving Credit Primary Collateral described in clauses (a), (b),
(c), (d), (g), (j) or (1) of this Annex A, licensing of any other Revolving
Credit Primary Collateral, rendition of services or otherwise relating to any
Accounts, Inventory or other Revolving Credit Primary Collateral (including,
without limitation, choses in action, causes of action, or other rights and
claims of the Company or any Guarantor against carriers, shippers, processors,
warehouses, bailees, custom brokers, freight forwarders, or other third parties
at any time in possession or control of, or using, any of the other Revolving
Credit Primary Collateral or any sellers of any other Revolving Credit Primary
Collateral and refunds of sales, use or excise taxes arising from the sale or
other disposition of Inventory or other Revolving Credit Primary Collateral);

(m) all books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to any of the
Revolving Credit Primary Collateral described in clauses (a), (b), (c), (d),
(g), (j) or (1) of this Annex A, or any account debtor (including customer
lists), together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of the Company or any Guarantor with
respect to the foregoing maintained with or by any other person); and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Revolving Credit Primary Collateral.

For purposes of this Annex A, the following terms shall have the meanings given
to them below:

(i) “Intellectual Property” shall have the meaning given to such term in Annex C
to this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) “Pledged Stock” shall mean Collateral consisting of shares of capital stock
of Company, any Guarantor or any Subsidiary of Company or any Guarantor (whether
denominated as common stock or preferred stock), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in Company, any Guarantor or any Subsidiary of Company or any
Guarantor and all securities convertible into or exchangeable for any of the
foregoing and all warrants, options or other rights to purchase or subscribe for
any of the foregoing, whether or not presently convertible, exchangeable or
exercisable.

(iii) “Restricted Account” shall mean the investment account which is a
restricted account maintained by Company with Term Loan Administrative Agent, an
affiliate of Term Loan Administrative Agent or at a financial institution
otherwise designated by Term Loan Administrative Agent into which Holdings or
Company shall have deposited (a) proceeds of the Term Loan Agreement in an
amount not less than the amount necessary to prepay or redeem any 9 3/4% Notes
that shall remain outstanding immediately following the date of this Agreement
and (b) such other amounts to be utilized for such purposes as expressly
permitted under the Revolving Credit Agreement; and which investment account is
established and used solely for the purpose of holding such proceeds and such
other amounts and at all times shall be subject to the first priority perfected
security interest of Term Loan Collateral Agent.

 

6



--------------------------------------------------------------------------------

Annex B

Term Loan Primary Collateral

All Collateral other than Revolving Credit Primary Collateral.

 

B-1



--------------------------------------------------------------------------------

Annex C

Intellectual Property

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether the Company or any Guarantor
that is party to the Term Loan Collateral Documents as a “grantor” is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 10(B) annexed to the Collateral Questionnaire (as defined in the
Term Loan Collateral Documents, as in effect on the date hereof) (as such
schedule may be amended or supplemented from time to time).

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to in Schedule 10(A) annexed to the
Collateral Questionnaire (as such schedule may be amended or supplemented from
time to time), (ii) all extensions and renewals thereof, (iii) all rights
corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages and proceeds of suit.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 10(D)
annexed to the Collateral Questionnaire (as such schedule may be amended or
supplemented from time to time).

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 10(C) annexed to the Collateral
Questionnaire (as such schedule may be amended or supplemented from time to
time), (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all licenses, claims, damages, and proceeds of suit arising
therefrom, and (vii) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

C-1



--------------------------------------------------------------------------------

“Proceeds” shall mean: all “proceeds” as defined in Article 9 of the UCC, and in
any event, shall include, without limitation (i) payments or distributions made
with respect to any Investment Related Property (as defined in the Term Loan
Collateral Documents, as in effect on the date hereof) and (ii) whatever is
receivable or received when Collateral or proceeds are sold, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 10(F) annexed to the Collateral Questionnaire (as such schedule may
be amended or supplemented from time to time).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 10(E) annexed to the Collateral Questionnaire (as such schedule
may be amended or supplemented from time to time), (ii) all extensions or
renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by the foregoing, (iv) the right to sue
for past, present and future infringement or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims damages, and
proceeds of suit.

 

C-2